Exhibit 10.4
EXECUTION COPY
 
 
TRICO SHIPPING AS
AND
GUARANTORS


 
SENIOR SECURED 117/8% NOTES DUE 2014
WORKING CAPITAL FACILITY AGREEMENT
 
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
Dated as of October 30, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION     2  
 
           
SECTION 1.1
  Defined Terms     2  
SECTION 1.2
  Rules of Construction     13  
 
            ARTICLE II OBLIGATIONS AND POWERS OF COLLATERAL AGENT; COLLATERAL  
  14  
 
           
SECTION 2.1
  Undertaking of the Collateral Agent     14  
SECTION 2.2
  Collateral     15  
SECTION 2.3
  [Intentionally omitted.]     17  
SECTION 2.4
  Release or Subordination of Liens     17  
SECTION 2.5
  Enforcement of Liens     17  
SECTION 2.6
  Priority of Liens; Additional Collateral     17  
SECTION 2.7
  Application of Collateral     19  
SECTION 2.8
  Credit Bid Rights     21  
SECTION 2.9
  Appointment and Powers of the Collateral Agent     22  
SECTION 2.10
  Exclusive Benefit     23  
 
            ARTICLE III LIEN RELEASES     23  
 
           
SECTION 3.1
  Release of Liens on Collateral     23  
SECTION 3.2
  Delivery of Copies to the Working Capital Facility Agent and Trustee     26  
SECTION 3.3
  Sufficiency of Release     26  
SECTION 3.4
  Purchaser Protected     26  
SECTION 3.5
  Collateral Agent not Required to Serve, File or Record     26  
SECTION 3.6
  Trustee Notices     27  
SECTION 3.7
  Delivery of Certain Notices to the Collateral Agent     27  
 
            ARTICLE IV IMMUNITIES OF THE COLLATERAL AGENT     27  
 
           
SECTION 4.1
  No Implied Duty     27  
SECTION 4.2
  Appointment of Co-Agents and Sub-Agents     27  
SECTION 4.3
  Other Agreements     27  
SECTION 4.4
  Solicitation of Instructions     28  
SECTION 4.5
  Limitation of Liability     28  
SECTION 4.6
  Documents in Satisfactory Form     28  
SECTION 4.7
  Entitled to Rely     28  
SECTION 4.8
  Defaults and Events of Default     28  
SECTION 4.9
  Actions by Collateral Agent     28  
SECTION 4.10
  Security or Indemnity in favor of the Collateral Agent     29  
SECTION 4.11
  Limitations on Duty of Collateral Agent in Respect of Collateral     29  
SECTION 4.12
  Assumption of Rights, Not Assumption of Duties     29  

i



--------------------------------------------------------------------------------



 



                      Page    
SECTION 4.13
  No Liability for Clean Up of Hazardous Materials     30  
SECTION 4.14
  Not Responsible for Recitals; Other Matters     30  
 
            ARTICLE V RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT     31  
 
           
SECTION 5.1
  Resignation or Removal of Collateral Agent     31  
SECTION 5.2
  Appointment of Successor Collateral Agent     31  
SECTION 5.3
  Succession     31  
SECTION 5.4
  Merger, Conversion or Consolidation of Collateral Agent     32  
SECTION 5.5
  Limitation     32  
 
            ARTICLE VI SPECIAL AGREEMENTS REGARDING COLLATERAL     32  
 
           
SECTION 6.1
  Control of Actions to be Taken by Collateral Agent     32  
SECTION 6.2
  No Other Lien Enforcement Affected     34  
SECTION 6.3
  No Alteration on Shared Lien Priority     34  
SECTION 6.4
  Notice of Remedial Action     34  
SECTION 6.5
  No Responsibility     34  
 
            ARTICLE VII MISCELLANEOUS PROVISIONS     34  
 
           
SECTION 7.1
  Amendment; Joinder Agreements     34  
SECTION 7.2
  Information Regarding Collateral     36  
SECTION 7.3
  Further Assurances     37  
SECTION 7.4
  Successors and Assigns     38  
SECTION 7.5
  Delay and Waiver     38  
SECTION 7.6
  Notices     38  
SECTION 7.7
  Compensation; Expenses     40  
SECTION 7.8
  Indemnity     41  
SECTION 7.9
  Severability     41  
SECTION 7.10
  Headings     42  
SECTION 7.11
  Obligations Secured     42  
SECTION 7.12
  Applicable Law     42  
SECTION 7.13
  Agent for Service; Consent to Jurisdiction; Waiver of Immunities     42  
SECTION 7.14
  Counterparts     43  
SECTION 7.15
  Effectiveness     43  
SECTION 7.16
  Additional Guarantors     43  
SECTION 7.17
  Insolvency     43  
SECTION 7.18
  Rights and Immunities of the Working Capital Facility Agent and the Trustee  
  44  
SECTION 7.19
  Conflicting Provisions     44  
SECTION 7.20
  Judgment Currency     44  
SECTION 7.21
  Language of Notices, Etc     45  

ii



--------------------------------------------------------------------------------



 



COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
     This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, dated as of October 30,
2009 (as amended, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among TRICO SHIPPING AS, a Norwegian
limited company (the “Company”), TRICO SUPPLY AS, a Norwegian limited company
(“Holdings”), the SUBSIDIARIES OF HOLDINGS (other than the Company) from time to
time party hereto (each, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”), TRICO MARINE SERVICES, INC., a Delaware corporation
and the indirect parent of the Company (the “Parent”), TRICO MARINE CAYMAN,
L.P., a Cayman Islands exempted limited partnership (“Trico Marine Cayman”), and
TRICO HOLDCO LLC, a Delaware limited liability company (“Trico Holdco” and, with
Trico Marine Cayman, the “Intermediate Guarantors” and, together with Holdings,
the Subsidiary Guarantors and the Parent, the “Guarantors”), NORDEA BANK FINLAND
PLC, New York Branch (“Nordea”), as the administrative agent (the “Initial
Working Capital Facility Agent”) under the Initial Working Capital Facility
Agreement (as herein defined), WELLS FARGO BANK, N.A., as Trustee under the
Indenture (each, as herein defined), and WILMINGTON TRUST FSB, as Collateral
Agent (together with its successors in such capacity pursuant to Article V
hereof, the “Collateral Agent”).
RECITALS
     1. Simultaneously herewith, the Company and the Guarantors are entering
into the Credit Agreement dated as of October 30, 2009 (as in effect on the date
of this Agreement, without giving effect to any amendment, supplement or
modification thereto or any consents or waivers in respect thereof, the “Initial
Working Capital Facility Agreement”), by and among the Company, as borrower,
Holdings, the Subsidiary Guarantors, the Parent, and the Intermediate
Guarantors, each as guarantors, Nordea Bank Finland PLC, New York Branch, and
Bayerische Hypo-Und Vereinsbank, as joint lead arrangers, the lenders from time
to time party thereto, and the Working Capital Facility Agent, pursuant to
which, and subject to the terms and conditions thereof, the Company may obtain
Loans and Letters of Credit (each, as herein defined) in an outstanding
principal amount not to exceed, together with the principal amount of all Unpaid
Drawings (as herein defined), US$33,000,000 at any one time outstanding. All
Loans and Unpaid Drawings will be repaid pursuant to the provisions of the
Working Capital Facility Agreement.
     2. The Company intends to issue US$400,000,000 in principal amount of its
Senior Secured 117/8% Notes due 2014 pursuant to the Indenture dated as of
October 30, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Indenture”), by and among the Company, the Guarantors and Wells Fargo
Bank, N.A., as Trustee (together with its successors in such capacity, the
“Trustee”).
     3. Pursuant to the Indenture, the Guarantors guarantee payment of the Notes
(as herein defined) and all other Note Obligations (as herein defined); and
pursuant to the Working Capital Facility Agreement, the Guarantors guarantee the
Working Capital Facility Obligations (as herein defined).

1



--------------------------------------------------------------------------------



 



     4. The Initial Working Capital Facility Agreement and the Indenture require
the Company and the Guarantors to secure payment of the Loans, the Letter of
Credit Outstandings (as herein defined) and the Notes and other Secured
Obligations by Liens in the Collateral (each, as herein defined).
     5. The Initial Working Capital Facility Agreement and the Indenture further
require that such Liens in the Collateral be granted pursuant to the Security
Documents to a collateral agent acting for the benefit of the Trustee, the
Working Capital Facility Agent, the Working Capital Facility Lenders (as herein
defined) and the Holders (as herein defined). This Agreement sets forth the
terms on which the Collateral Agent has undertaken to accept, hold and enforce
such Liens and all related rights, interests and powers as agent for, and for
the benefit exclusively of, the Trustee, the Working Capital Facility Agent, the
Working Capital Facility Lenders and the present and future Holders.
     NOW THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
SECTION 1.1 Defined Terms.
     (a) Capitalized terms used in this Agreement that are defined in the
Indenture and not otherwise defined herein shall have the meanings set forth in
the Indenture.
     (b) All capitalized terms used in this Agreement that are defined in
Article 9 of the UCC (as herein defined), as in effect on the date of this
Agreement in the State of New York, and not otherwise defined herein shall have
the meanings therein set forth.
     (c) The following terms shall have the following meanings:
     “Act of the Applicable Authorized Representative” means a direction in
writing delivered to the Collateral Agent by or with the written consent of the
Applicable Authorized Representative accompanied by written confirmation (i) if
the Applicable Authorized Representative is the Trustee, from the Trustee (such
direction to be in a form reasonably satisfactory to the Trustee and the
Collateral Agent) of the principal amount of outstanding Notes registered by the
Trustee as outstanding in the name of Holders on the date of such direction, or
(ii) if the Applicable Authorized Representative is the Working Capital Facility
Agent, from the Working Capital Facility Agent (such direction to be in a form
reasonably satisfactory to the Working Capital Facility Agent and the Collateral
Agent) confirming the aggregate Commitments of the Working Capital Facility
Lenders on the date of such direction, or, if the Commitments have been
terminated in full at such time, the sum of the aggregate principal amount of
Loans made and the face amount of any undrawn Letters of Credit issued under the
Working Capital Facility Agreement (other than those already cash collateralized
at 105% of face amount) on the date of such direction.

2



--------------------------------------------------------------------------------



 



     “Actionable Event of Default” means, at any time, an Event of Default
under, and as defined in, the Secured Document for a Series of Secured
Obligations if at such time the Authorized Representative for such Secured
Document is the Applicable Authorized Representative.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that, for the purposes of this definition,
beneficial ownership of 10% or more of the Voting Stock of a Person will be
deemed to be “control.” For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
     “Agreement” has the meaning assigned to such term in the introductory
paragraph hereof.
     “Applicable Authorized Representative” means the Majority Authorized
Representative, or upon the occurrence of (i) as and to the extent specified in
Section 6.1(b), a Minority Authorized Representative Enforcement Date, the
Minority Authorized Representative or (ii) as and to the extent specified in
Section 6.1(c), a Residual Authorized Representative Enforcement Date, the
Authorized Representative of the Series of Secured Obligations that first
instructs the Collateral Agent to commence enforcement action with respect to
the Collateral.
     “Authorized Representative” means (i) in the case of the Working Capital
Facility Obligations, the Working Capital Facility Agent, or (ii) in the case of
the Note Obligations, the Trustee.
     “Bankruptcy Law” means Title 11, United States Code, as may be amended from
time to time, or any similar federal or state law, or any similar law of any
jurisdiction foreign to the United States of America, including any political
subdivision thereof, in each case for the relief of debtors.
     “Capital Stock” means:
     (1) in the case of a corporation, corporate stock;
     (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock (whether common or preferred);
     (3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
     (4) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person, but excluding

3



--------------------------------------------------------------------------------



 



from all of the foregoing any debt securities convertible into Capital Stock,
whether or not such debt securities include any right of participation with
Capital Stock.
     “Cash Collateral Account” has the meaning assigned to such term in
Section 2.7(e) hereof.
     “Cash Equivalents” means:
     (1) United States dollars or, in the case of any Investment by any Person
whose principal place of business is outside the United States, such local
currencies in such place of business (including euros, British pound sterling
and Norwegian krone) as are held by it from time to time in the ordinary course
of business and that are readily exchangeable into United States dollars;
     (2) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) or obligations backed by the full faith
and credit of Canada, Norway, the United Kingdom or any member state of the
European Economic Association as of the date of the Indenture, in each case
having maturities of not more than twelve months from the date of acquisition;
     (3) certificates of deposit, time deposits, demand deposits and eurodollar
time deposits with maturities of twelve months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding twelve months
and overnight bank deposits, in each case, with any bank or trust company
organized or licensed under the laws of the United States or any state thereof,
Canada, the Kingdom of Norway, the United Kingdom or any member state of the
European Economic Association as of the date of the indenture, having capital
and surplus in excess of $500.0 million and a Thomson Bank Watch Rating of “B”
or better;
     (4) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
     (5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing not more than twelve months after the
date of acquisition;
     (6) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition; and
     (7) in the case of the Company or Holdings or a Subsidiary Guarantor,
substantially similar investments, of comparable credit quality, dominated in
the currency of any jurisdiction in which such Person conducts business.
     “Closing Date” means October 30, 2009.
     “Collateral” means all assets and properties of the Company and the
Guarantors subject to Liens created by the Security Documents including:

4



--------------------------------------------------------------------------------



 



     (1) each of the Original Mortgaged Vessels and all Vessel Assets with
respect to each Original Mortgaged Vessel;
     (2) all outstanding Capital Stock of the Company and each Guarantor (other
than the Parent and Trico Marine Cayman) owned by the Company or any Guarantor
(including the Parent) (subject to Section 2.2(f));
     (3) all general intangibles owned or acquired by Holdings, the Company or
any Subsidiary Guarantor, exclusively used for, and in connection with, the
ownership, expansion, operation, use, maintenance or sale or other disposition
of any of the Mortgaged Vessels or any Vessel Assets;
     (4) the rights of Trico Subsea AS (including refund guarantees) under the
Existing Newbuild Construction Contracts and related equipment contracts in
respect of each of the Newbuild Vessels;
     (5) Intercompany Debt owed (i) by the Parent or any Subsidiary thereof
(including the Company and any Guarantor) to the Company or any Guarantor (other
than Parent) or (ii) by the Company or any Guarantor to the Parent;
     (6) (a) any rights to earnings monies (as defined in the definition of
“Vessel Assets”) and (b) any other rights of Holdings, the Company or any
Subsidiary Guarantor (whether as owner or as charterer) under any lease or
charter of Specified Assets from or to the Parent or any Subsidiary thereof;
     (7) any Specialized Equipment owned by Holdings, the Company or any
Subsidiary Guarantor;
     (8) the Cash Collateral Account and all deposits therein and interest
thereon and investments thereof, and all property of every type and description
in which any proceeds of any Collateral Disposition are invested or upon which
the Collateral Agent is at any time granted, or required to be granted, a Lien
to secure the Secured Obligations as set forth in Section 4.11 of the Indenture;
and
     (9) to the extent not otherwise included above, all proceeds of any of the
foregoing;
except, solely in the case of clauses (3), (4), (6)(b) and (9) and (to the
extent of any Vessel Asset specified in clause (2)(ii) or (3)(ii) of the
definition of “Vessel Assets”) clause (1), any asset to the extent a Lien
therein cannot be created or perfected under applicable law; and further
including all assets and properties subject to Liens created as required by and
in accordance with Section 4.10, Section 4.18, Section 4.19, Section 4.20,
Section 4.24 and Section 4.25 and Article 11 of the Indenture and, to the extent
not otherwise included above, all proceeds of any of the foregoing.
     “Collateral Account” has the meaning assigned to such term in
Section 2.7(d) hereof.
     “Collateral Agent” has the meaning assigned to such term in the
introductory paragraph hereof.

5



--------------------------------------------------------------------------------



 



     “Collateral Disposition” means any Asset Sale of assets or other rights or
property that constitute Collateral under the Security Documents. The sale or
issuance of Equity Interests in a Subsidiary Guarantor that owns Collateral such
that, as a consequence, such Person no longer is a Subsidiary Guarantor, shall
be deemed a Collateral Disposition of the Collateral owned by such Subsidiary
Guarantor.
     “Commitment” means, at any time, the commitment of each Working Capital
Facility Lender to make Loans and issue Letters of Credit at such time under the
Working Capital Facility Agreement.
     “Company” has the meaning assigned to such term in the introductory
paragraph hereof.
     “Default” means a “Default” as defined in the Working Capital Facility
Agreement or a “Default” as defined in the Indenture.
     “Discharge” means, with respect to the Collateral, the date on which each
Series of Secured Obligations is no longer secured by such Collateral.
“Discharged” has a correlative meaning.
     “Enforcement Action” means, as to any Secured Obligations, the initiation
of any legal proceedings, or the taking of any other action to pursue or
exercise rights or remedies (as secured party or otherwise), with respect to
such Secured Obligations that is authorized herein or in any Security Document
to be taken by the Collateral Agent.
     “Enforcement Action Participation Request” means, with respect to any
Enforcement Action as to any Secured Obligations, a written notice delivered by
the Collateral Agent to the Holders of such Secured Obligations:
     (1) describing such Enforcement Action and the time and the place at which
and method and manner by which such Enforcement Action is proposed to be taken;
     (2) stating that, based on an Opinion of Counsel of the jurisdiction in
which such Enforcement Action is so proposed to be taken, under the laws of such
jurisdiction, such Enforcement Action is authorized or permitted so to be taken
with respect to such Secured Obligations only if such Holders join with the
Collateral Agent in so taking, or take directly (if such joinder is not so
authorized or permitted), such Enforcement Action; and
     (3) requesting such Holders so to join with the Collateral Agent in so
taking, or (if as aforesaid) take directly, such Enforcement Action at the time
and place and by the method and manner so specified.
     “Event of Default” means an “Event of Default” as defined in the Working
Capital Facility Agreement or an “Event of Default” as defined in the Indenture.
     “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or

6



--------------------------------------------------------------------------------



 



by agreements to keep-well, to purchase assets, goods, securities or services,
to take or pay or to maintain financial statement conditions or otherwise).
     “Guarantors” has the meaning assigned to such term in the introductory
paragraph hereof.
     “Holders” means the Person in whose name a Note is registered.
     “Holdings” has the meaning assigned such term in the introductory paragraph
hereof.
     “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent:
     (1) in respect of borrowed money;
     (2) evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
     (3) in respect of banker’s acceptances;
     (4) representing Capital Lease Obligations or Attributable Debt in respect
of sale and leaseback transactions;
     (5) representing the balance deferred and unpaid of the purchase price of
any property or services due more than six months after such property is
acquired or such services are completed; or
     (6) representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability or an
intercompany payable upon a balance sheet of the specified Person prepared in
accordance with GAAP. The amount of a specified Person’s Indebtedness shall be
calculated without duplication of the preceding items. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.
     “Indemnified Liabilities” means any and all other liabilities (including
all environmental liabilities), obligations, losses, damages, penalties,
actions, judgments, suits, costs, taxes, expenses or disbursements of any kind
or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement or any of the other Transaction
Documents or any other document in connection herewith or therewith, including
any of the foregoing relating to the use of proceeds of the Loans, the Letters
of Credit, or the Notes or the violation of, noncompliance with or liability
under, any law (including environmental laws) applicable to or enforceable
against the Company, any of the Subsidiary Guarantors, Holdings, the Parent,
Trico Marine Cayman or Trico Holdco, or any of the Collateral and all reasonable
fees, costs and expenses (including reasonable fees and expenses of legal

7



--------------------------------------------------------------------------------



 



counsel) incurred by any Indemnitee in connection with any claim, action or
proceeding in any respect relating to any of the foregoing, whether or not suit
is brought.
     “Indemnitee” has the meaning assigned to such term in Section 7.8(a)
hereof.
     “Indenture” has the meaning assigned to such term in paragraph 2 of the
Recitals hereof.
     “Initial Working Capital Facility Agent” has the meaning assigned such term
in the introductory paragraph hereof.
     “Initial Working Capital Facility Agreement” has the meaning assigned to
such term in paragraph 1 of the Recitals hereof.
     “Insolvency or Liquidation Proceeding” means:
     (1) any case commenced by or against the Company or any other Guarantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Guarantor, any receivership or assignment for the
benefit of creditors relating to the Company or any other Guarantor or any
similar case or proceeding relative to the Company or any other Guarantor or its
creditors, as such, in each case whether or not voluntary;
     (2) any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Guarantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
     (3) any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Guarantor are determined and any
payment or distribution is or may be made on account of such claims.
     “Intermediate Guarantor” has the meaning assigned to such term in the
introductory paragraph hereof.
     “Intervening Creditor” has the meaning assigned to such term in
Section 2.7(b) hereof.
     “Joinder Agreement” means an agreement substantially in the form of
Exhibit A.
     “Letter of Credit” means any letter of credit issued pursuant to the
Working Capital Facility Agreement.
     “Letter of Credit Outstandings” means, at any time, the sum of (i) the
aggregate maximum amount to be drawn under all outstanding Letters of Credit and
(ii) the amount of all Unpaid Drawings under the Working Capital Facility
Agreement.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a

8



--------------------------------------------------------------------------------



 



security interest in and any filing of or agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction.
     “Loans” means any loan issued under the Working Capital Facility Agreement.
     “Majority Authorized Representative” means the Authorized Representative of
the Series of Secured Obligations that constitutes the larger amount of the then
outstanding Series of Secured Obligations.
     “Minority Authorized Representative” means the Authorized Representative of
the Series of Secured Obligations that constitutes the smaller amount of the
then outstanding Series of Secured Obligations.
     “Minority Authorized Representative Enforcement Date” means with respect to
a Series of Secured Obligations, the date (the “Enforcement Shift Trigger Date”)
that is 120 days (throughout which 120-day period the Minority Authorized
Representative was the Authorized Representative of such Series of Secured
Obligations) after the occurrence of each of (i) both (x) an Event of Default
has occurred and is continuing and (y) such Series of Secured Obligations is
currently due and payable (or, in the case of any Letter of Credit obligations,
required to be cash-collateralized) in full (whether as a result of acceleration
thereof or otherwise) in accordance with the Secured Document for that Series of
Secured Obligations, and (ii) the receipt by the Collateral Agent and the
Majority Authorized Representative of written notice from the other Authorized
Representative certifying as to the matters in (i)(x) and (y); provided that the
Minority Authorized Representative Enforcement Date shall be stayed and shall
not occur and shall be deemed not to have occurred if:
     (1) prior to the Enforcement Shift Trigger Date the Collateral Agent
commenced (or was instructed by the Majority Authorized Representative in
accordance with this Agreement to commence) enforcement action with respect to
the Collateral, at any time thereafter so long as the Collateral Agent is
diligently pursuing (or has been instructed by the Majority Authorized
Representative to diligently pursue) enforcement action with respect to the
Collateral; and
     (2) with respect to the Collateral in which at any time the Company or a
Guarantor that has granted a security interest, at any time the Company or any
Guarantor, as applicable, is then a debtor under or with respect to any
Insolvency or Liquidation Proceeding.
     “Nordea” has the meaning assigned to such term in the introductory
paragraph hereof.
     “Note Guarantee” means the joint and several guarantee pursuant to
Article 10 of the Indenture by a Guarantor of the Obligations of the Company
under the Indenture, the Notes and the Security Documents.
     “Note Obligations” means Obligations under the Notes, the Note Guarantees,
the Indenture or any Security Document.
     “Notes” means the Notes as defined in the Indenture.

9



--------------------------------------------------------------------------------



 



     “Notice of Event of Default” means written notice given to the Collateral
Agent by the Working Capital Facility Agent, or the Trustee, stating that an
Event of Default has occurred and is continuing.
     “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
     “Officer’s Certificate” has the meaning assigned to such term in the
Indenture and shall be for the benefit of the Collateral Agent, the Working
Capital Facility Agent and the Trustee.
     “Opinion of Counsel” means a written opinion from legal counsel addressed
to the Collateral Agent, the Working Capital Facility Agent and the Trustee who
is reasonably acceptable to the Collateral Agent that meets the requirements of
Section 13.05 of the Indenture. The opinion may include exceptions and
qualifications consistent with customary practice for written third party legal
opinions relating to the subject matter of the opinion.
     “Parent” has the meaning assigned to such term in the introductory
paragraph hereof.
     “Person” means an individual, corporation, limited liability company,
partnership or other entity.
     “Realization Proceeds” includes any and all cash, securities and other
property received or realized from foreclosure, sale, collection suit or other
means of realization of the Liens upon any Collateral (including distributions
of Collateral in satisfaction of any Secured Obligations) or distributed in any
Insolvency or Liquidation Proceeding in respect of any claim upon any Secured
Obligation that is allowed or enforceable therein as a claim secured by any
Collateral pursuant to the Security Documents.
     “Refinance” means, in respect of any Indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
     “Residual Authorized Representative Enforcement Date” is the date (the
“Residual Enforcement Shift Trigger Date”) that is 120 days after the occurrence
of the Minority Authorized Representative Enforcement Date; provided that the
Residual Authorized Representative Enforcement Date shall be stayed and shall
not occur and shall be deemed not to have occurred if prior to the Residual
Enforcement Shift Trigger Date the Collateral Agent commenced (or was instructed
by the Minority Authorized Representative in accordance with this Agreement to
commence) enforcement action with respect to the Collateral, at any time
thereafter so long as the Collateral Agent is diligently pursuing (or has been
instructed by the Minority Authorized Representative to diligently pursue)
enforcement action with respect to the Collateral.

10



--------------------------------------------------------------------------------



 



     “SEC” means the U.S. Securities and Exchange Commission.
     “Secured Documents” means, collectively, (a) the Working Capital Facility
Agreement and (b) the Indenture.
     “Secured Obligations” means, collectively, (a) the Working Capital Facility
Obligations and (b) the Note Obligations.
     “Secured Parties” means (a) the Collateral Agent, (b) the Working Capital
Facility Agent and the Working Capital Facility Lenders under the Working
Capital Facility Agreement and (c) the Trustee and the Holders of the Notes.
     “Security Documents” means this Agreement and one or more ship mortgages,
charges, floating charges, deeds of charge, security agreements, factoring
agreements, pledge agreements, collateral assignments, debentures, mortgages,
deeds of covenants, collateral agency agreements, deeds of trust or other grants
or transfers for security (including any Mortgages and Equipment Pledges)
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a Lien in favor of the Collateral Agent upon the Collateral for
purposes of securing the Secured Obligations including any Note Obligations or
other Obligations of the Company or any Guarantor under the Secured Documents or
the Security Documents, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and the terms of the Secured Documents.
     “Series of Secured Obligations” means either (i) collectively, the Working
Capital Facility Obligations or (ii) collectively, the Note Obligations.
     “Specified Collateral” means (i) any Mortgaged Vessel or (ii) any other
Specified Asset constituting Collateral.
     “Subsidiary Guarantor” has the meaning assigned to such term in the
introductory paragraph hereof.
     “TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa—77bbbb) and
the rules and regulations thereunder, as in effect on the date on which the
Indenture is qualified under the TIA.
     “Transaction Documents” means collectively the Secured Documents and the
Security Documents.
     “Trico Holdco” has the meaning assigned to such term in the introductory
paragraph hereof.
     “Trico Marine Cayman” has the meaning assigned to such term in the
introductory paragraph hereof.
     “Trustee” has the meaning assigned to such term in paragraph 2 of the
Recitals hereof.

11



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code as in effect in the State of New
York or any other applicable jurisdiction.
     “Unpaid Drawings” means, with respect to any payment or disbursement made
by a Working Capital Facility Lender under any Letter of Credit issued by it,
the amount so paid until reimbursed.
     “US$” means United States dollars.
     “Vessel” means a multi-purpose service vessel, platform supply vessel,
subsea platform supply vessel, supply vessel, trenching and protection support
vessel, anchor handling, towing and supply vessel, crew boat, line handling
vessel, tanker, bulk carrier, barge, container vessel, reefer vessel, tug boat,
push boat, off shore supply vessel, floating storage production unit, barge and
in general any floating craft whose purpose may be partially or wholly to
(i) deploy, procure, process, transport, load, discharge, transfer or store
lawful cargo, drilling products, water or fuel, (ii) transport crew, personnel
or passengers or (iii) support construction, repair, maintenance and subsea
work, and all related spares, stores, equipment, additions and improvement
equipment related to such work whether it is attached to such vessel or not, in
each case used in a Permitted Business.
     “Working Capital Facility Agent” means (i) the Initial Working Capital
Facility Agent and (ii) any subsequent Working Capital Facility Agent
(x) designated in writing to the Collateral Agent (with a copy to the Trustee
and the Company specifying the name of such agent and its address) as the
“Working Capital Facility Agent” by Working Capital Facility Lenders holding a
majority in principal amount of Loans made and face amount of all Letters of
Credit issued under the Working Capital Facility Agreement and (y) that has
executed a joinder agreement to this Agreement (which need only be signed by
such Working Capital Facility Agent) agreeing to be bound by the terms and
provisions of this Agreement and accepting the obligations of the Working
Capital Facility Agent in such capacity hereunder. Such Person shall succeed to
and become vested with all the rights, powers, privileges and duties of the
predecessor Working Capital Facility Agent, and the predecessor Working Capital
Facility Agent shall be discharged from its duties and obligations hereunder.
     “Working Capital Facility Agreement” means the Initial Working Capital
Facility Agreement including any related notes, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and in
each case as amended, restated, modified, renewed, refunded, replaced or
refinanced from time to time so as to provide for an aggregate principal amount
of borrowings and/or face amount of letters of credit of up to $50.0 million
(such amendment, restatement, modification, renewal, refunding, replacement or
refinancing, a “Working Capital Facility Refinancing”), regardless of whether
such Working Capital Facility Refinancing is with the same financial
institutions or otherwise. Notwithstanding anything to the contrary herein or in
the Indenture, nothing herein or therein shall be deemed to prohibit or
otherwise restrict the ability of the Company to effect a Working Capital
Facility Refinancing in an amount greater than the Indebtedness so amended,
restated, modified, renewed, refunded, replaced or refinanced, provided that
only such portion of the aggregate principal amount of borrowings and/or face
amount of Letters of Credit incurred under such Working Capital Facility

12



--------------------------------------------------------------------------------



 



Refinancing that does not exceed $50.0 million at any one time outstanding shall
be deemed to be Indebtedness incurred under the Working Capital Facility
Agreement.
     “Working Capital Facility Lenders” means any lender party to the Working
Capital Facility Agreement (including any banking affiliate of any such lender
which has agreed to issue Letters of Credit pursuant to the Working Capital
Facility Agreement).
     “Working Capital Facility Obligations” means (i) the principal of any Loans
and the amount of reimbursement obligations in respect of any Letters of Credit
(in a maximum aggregate outstanding principal amount of $50.0 million) and
(ii) all other Obligations under the Working Capital Facility Agreement and the
Security Documents.
SECTION 1.2 Rules of Construction. Unless the context otherwise requires:
     (a) a term has the meaning assigned to it;
     (b) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (c) “including” means “including without limitation,” “including but not
limited to” or words of similar import;
     (d) the word “will” shall be construed to have the same meaning and effect
as the word “shall”;
     (e) words in the singular include the plural, and in the plural include the
singular;
     (f) provisions apply to successive events and transactions;
     (g) references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement of successor sections or rules adopted
by the SEC from time to time;
     (h) references to “Sections,” “clauses,” “Articles,” “Exhibits” and
“Schedules” shall be to Sections, clauses, Articles, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided;
     (i) the use in this Agreement of the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof;
     (j) for purposes of the definitions of Majority Authorized Representative
and Minority Authorized Representative, at any time, (i) the outstanding amount
of the Series of Secured Obligations constituting the Note Obligations will be
the principal amount of the Notes outstanding at such time and (ii) the
outstanding amount of the Series of Secured Obligations constituting the Working
Capital Facility Obligations will be the aggregate of the Commitments of all
Working Capital Facility Lenders at such time (or, if the Commitments have been
terminated in full at such time, the sum of the aggregate principal amount of
Loans made and the

13



--------------------------------------------------------------------------------



 



face amount of any undrawn Letters of Credit issued under the Working Capital
Facility Agreement (other than those already cash collateralized at 105% of face
amount) outstanding at such time); and
     (k) for purposes of the definitions of “Working Capital Facility Agreement”
and “Working Capital Facility Obligations,” the maximum aggregate outstanding
amount of principal and reimbursement obligations under the Working Capital
Facility that may constitute “Working Capital Facility Obligations,” or be
deemed Indebtedness incurred under the Working Capital Facility Agreement,
shall, during any period in which an Actionable Event of Default has occurred
and is continuing, be reduced by any Realization Proceeds that have previously
been applied during such period pursuant to Section 2.7 to the payment (or, in
the case of any Letter of Credit Obligations, cash collateralization) of Working
Capital Facility Obligations.
ARTICLE II
OBLIGATIONS AND POWERS OF COLLATERAL AGENT; COLLATERAL
SECTION 2.1 Undertaking of the Collateral Agent.
     (a) The Collateral Agent hereby irrevocably undertakes and agrees, on the
terms and conditions set forth in this Agreement, to act as agent and as
representative for the benefit solely and exclusively of the Trustee, the
Working Capital Facility Agent and the present and future Working Capital
Facility Lenders and Holders, and in such capacity shall:
     (i) accept, enter into, hold, administer, maintain and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created or
granted to it thereunder, perform its obligations thereunder and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under or pursuant to or in connection with the Security
Documents or applicable laws;
     (ii) take all lawful and commercially reasonable actions that it may deem
necessary or advisable to protect or preserve its interests, rights, powers and
remedies in the Collateral and such interests, rights, powers and remedies,
including, instituting and maintaining such suits and proceedings as it may deem
expedient to prevent the impairment of, or to preserve or protect, its
interests, rights, powers and remedies in the Collateral, subject to the terms
of the Security Documents;
     (iii) deliver and receive notices pursuant to the Security Documents;
     (iv) sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including as mortgagee, vessel mortgagee, marine
mortgagee, stock pledgee, share pledgee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral and its other
interests, rights, powers and remedies, subject to the terms of the Security
Documents;
     (v) remit to the Trustee or the Working Capital Facility Agent, as provided
in Section 2.7, all cash proceeds received by the Collateral Agent from the
collection,

14



--------------------------------------------------------------------------------



 



foreclosure or enforcement of its interest in the Collateral under the Security
Documents or any of its other interests, rights, powers or remedies;
     (vi) direct the disbursement of funds as expressly provided for in this
Agreement;
     (vii) take any actions required to be taken under the Security Documents
subject to the provisions of this Agreement; and
     (viii) provide instructions from time to time as required by the terms of
the Security Documents, subject to the terms of this Agreement;
provided, however, except as directed by the Applicable Authorized
Representative, the Collateral Agent shall not be obligated to act upon
directions purported to be delivered to it by any other Person or to foreclose
upon or otherwise enforce or take any action with respect to any Lien or other
remedy at law, equity or otherwise, or pursuant to any Security Document.
     (b) Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Agent set forth in Section 2.1(a) and agrees to
each of the other provisions of this Agreement applicable to Collateral Agent.
     (c) Upon receipt of any Act of the Applicable Authorized Representative,
given in accordance with the terms of this Agreement, with indemnities
satisfactory to the Collateral Agent as provided in Section 4.14(d), the
Collateral Agent shall take, or direct the taking of, any action provided for in
such direction. Such action may include, (x) the giving of any release, notice,
approval, consent or waiver which may be called for hereunder or under the
Security Documents that the Collateral Agent is expressly authorized to give,
(y) the requiring of the execution and delivery of additional Security
Documents, or (z) employing agents or directing trustees in order to accomplish
the actions requested.
     (d) Notwithstanding the preceding, nothing shall impair the ability of the
Trustee or the Collateral Agent to take any action necessary to comply with any
obligations imposed under any applicable law, including the TIA.
     (e) Subject in all respects to the provisions of this Agreement, upon the
direction of the Applicable Authorized Representative, the Collateral Agent
shall take the actions specified to be taken by the Collateral Agent in the
Indenture and the Working Capital Facility Agreement, as the case may be, and
shall have all the rights and immunities specified as those of the Collateral
Agent in each of the Secured Documents.
SECTION 2.2 Collateral.
     (a) The Collateral will secure, on an equal and ratable basis as described
herein, the Secured Obligations and will be pledged by the Company and the
Guarantors to the Collateral Agent for the benefit of the Secured Parties. The
Collateral pledged by the Company will secure, on an equal and ratable basis as
so specified, the Notes issued under the Indenture and the Loans made and the
Letters of Credit issued under the Working Capital Facility Agreement and the
Company’s Obligations under the Security Documents; and the Collateral pledged
by any

15



--------------------------------------------------------------------------------



 



Guarantor will secure, on an equal and ratable basis as so specified, the Note
Guarantee of such Guarantor and the guarantee by such Guarantor of the Loans
made and the Letters of Credit issued under the Working Capital Facility
Agreement and such Grantor’s Obligations under the Security Documents. Only the
Collateral Agent will be entitled to enforce the Liens granted under the
Security Documents.
     (b) No Indebtedness (other than the Secured Obligations) incurred by the
Company or any Guarantor may share in Liens in the Collateral.
     (c) Subject to the terms of the Secured Documents, the Company and the
Guarantors shall be permitted to incur additional Indebtedness in the future
under the Working Capital Facility Agreement which could share in the
Collateral. Any Indebtedness incurred under the Working Capital Facility
Agreement is, and will be required at all times to be, subject to this
Agreement. No collateral will secure any Indebtedness under the Working Capital
Facility Agreement unless such collateral is Collateral that also secures the
Notes in accordance with this Agreement. The principal amount of Indebtedness
outstanding at any time under the Working Capital Facility Agreement that is
secured by the Collateral will be limited by Section 4.07 and Section 4.14 of
(and clause (i) of the definition of “Permitted Liens” in) the Indenture and by
Section 10.01 and Section 10.04 of the Initial Working Capital Facility
Agreement.
     (d) Subject to the terms of the Secured Documents, the aggregate principal
amount of Indebtedness outstanding at any time that is secured by the Collateral
will be limited to $450,000,000.
     (e) Subject to the terms of the Security Documents, the Company and the
Guarantors will have the right to remain in possession and retain exclusive
control of the Collateral securing the Secured Obligations (other than any cash,
securities, obligations and Cash Equivalents constituting part of the Collateral
that may be deposited with the Collateral Agent in accordance with the
provisions of the Security Documents and other than as set forth in the Security
Documents), to freely operate or otherwise use the Collateral and to collect,
invest and dispose of any income therefrom unless an Actionable Event of Default
has occurred. Upon such an Actionable Event of Default, the Collateral Agent
will be entitled to foreclose upon and sell the Collateral or any part thereof
as provided in the Security Documents.
     (f) The Capital Stock and other securities of the Company or any Guarantor
constitute Collateral only to the extent that such Capital Stock and other
securities can secure the notes or the Note Guarantees without Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act (or any other law, rule or
regulation) requiring separate financial statements of such Person to be filed
with the SEC (or any other governmental agency). In the event that Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act requires or is amended,
modified or interpreted by the SEC to require (or is replaced with another rule
or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other governmental agency) of separate
financial statements of any Person due to the fact that such Person’s Capital
Stock and other securities secure the Notes or the Note Guarantees, then such
portion (and only such portion) of the Capital Stock and other securities of
such Person as shall constitute the minimum amount necessary to avoid having
such Person be subject to such requirement shall automatically be released and
deemed not to be part of the Collateral. In such

16



--------------------------------------------------------------------------------



 



event, each Secured Document and any Security Document may be amended or
modified, without the consent of any holder of any Secured Obligation, to the
extent necessary to release the first-priority security interests on such
portion of the shares of Capital Stock and other securities that are so deemed
to no longer constitute part of the Collateral.
     In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the
Securities Act is amended, modified or interpreted by the SEC to permit (or is
replaced with another rule or regulation, or any other law, rule or regulations
adopted, which would permit) such Capital Stock and other securities to secure
the Notes or the Note Guarantees in excess of the portion then pledged without
the filing with the SEC (or any other governmental agency) of separate financial
statements of such Person, then such additional portion of the Capital Stock and
other securities of such Person as shall constitute the maximum additional
amount possible without having such Person be subject to such requirement shall
automatically be deemed to be a part of the Collateral. In such event, each
Secured Document or any Security Document may be amended or modified, without
the consent of any holder of any Secured Obligation, to the extent necessary to
subject such additional Capital Stock and other securities to the Liens under
the Security Documents.
SECTION 2.3 [Intentionally omitted.]
SECTION 2.4 Release or Subordination of Liens. The Collateral Agent will not
release or subordinate any Lien created or granted by any Security Document, or
consent to the release or subordination of any Lien created or granted by any
Security Document, except (i) as required by Article III; and (ii) as ordered
pursuant to applicable law under a final and nonappealable order of a court of
competent jurisdiction.
SECTION 2.5 Enforcement of Liens.
     (a) If the Collateral Agent at any time receives a written notice of the
occurrence and continuance (as of the date of such notice) of any Event of
Default, it will promptly deliver written notice thereof to the Working Capital
Facility Agent and the Trustee.
     (b) Upon the occurrence and continuance of any Actionable Event of Default,
subject to Article IV and Article VI, the Collateral Agent shall act, or decline
to act, as directed by an Act of the Applicable Authorized Representative, in
the exercise and enforcement of the Collateral Agent’s interests, rights, powers
and remedies in respect of the Collateral or under the Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Agent will act, or decline to act, with respect to the manner of such
exercise of remedies as directed by an Act of the Applicable Authorized
Representative. Unless it has been directed to the contrary by an Act of the
Applicable Authorized Representative, the Collateral Agent may (but shall not be
obligated to) take or refrain from taking such action with respect to such
Actionable Event of Default as the Collateral Agent may deem advisable and in
the best interest of the holders of Secured Obligations.
SECTION 2.6 Priority of Liens; Additional Collateral. (a) Notwithstanding
(i) anything to the contrary contained in the Secured Documents, (ii) the time,
order or method of attachment of the Collateral Agent’s Liens, (iii) the time or
order of filing or recording of financing statements,

17



--------------------------------------------------------------------------------



 



vessel mortgage, marine mortgage or other documents filed or recorded to create
or perfect any Lien upon any Collateral, (iv) the time of taking possession or
control over any Collateral or (v) the rules for determining priority under the
UCC or any other law governing relative priorities of secured creditors, all
Liens at any time granted to secure any Secured Obligations will secure all of
the Secured Obligations on an equal and ratable basis as set forth in
Section 2.7.
     (b) The Working Capital Facility Agent, on behalf of the Working Capital
Facility Lenders, and the Trustee, on behalf of the Holders, hereby agree that,
subject to Section 2.6(c), if any such Secured Party takes any additional
Collateral in respect of any Obligations, such Secured Party shall take or cause
to be taken by the Company or any other appropriate Person any and all action
necessary to create and perfect first priority Liens on any such Collateral in
favor of the other Secured Parties subject to the payment priorities as provided
in this Agreement, including executing and delivering mortgages, security
agreements, financing statements, amendments to financing statements, and any
other agreements, documents, certificates or instruments necessary to accomplish
the foregoing.
     (c) Subject to Section 6.1(e), the Working Capital Facility Agent, on
behalf of the Working Capital Facility Lenders, and the Trustee, on behalf of
the Holders, hereby agree to take or cause to be taken by the Company or any
other appropriate Person any and all action necessary to cause the Collateral
Agent to be designated as the sole secured party in respect of any Lien on any
Collateral securing the Secured Obligations, including executing and delivering
mortgages, security agreements, financing statements, amendments to financing
statements, and any other agreements, documents, certificates or instruments
evidencing or required or permitted to be filed to create or perfect a Lien on
any Collateral.
     (d) The Collateral Agent may from time to time direct the Company and each
Guarantor to: (i) execute, either alone or with the Collateral Agent, the
Company or any Guarantor, financing statements, security agreements, documents,
certificates or instruments pertaining to the Collateral or any part thereof or
(ii) execute and deliver any agreements, documents, certificates or instruments
as may be necessary to perfect a Lien on any Collateral. The Working Capital
Facility Agent, the Trustee, the Company and each Guarantor hereby authorizes
the Collateral Agent to file such documents and take all further action that may
be necessary or desirable, to confirm, perfect, preserve and protect the
security interests intended to be granted under the Security Documents. Each of
the Working Capital Facility Agent, the Trustee, the Company and each Guarantor
hereby authorizes the Collateral Agent to execute and deliver on behalf of such
Person and to file such other financing statements and similar notices without
the signature of such Person either in the Collateral Agent’s name or in the
name of such Person and as agent and attorney in fact for such Person. Subject
to the terms of Section 7.18, the Working Capital Facility Agent, the Trustee,
the Company and each Guarantor shall do all such additional and further acts or
things, give such assurances and execute such agreements, documents,
certificates or instruments as the Collateral Agent may reasonably request to
vest more completely in and assure to the Collateral Agent and the Secured
Parties their rights under this Agreement (including this Section 2.6) with
respect to the Security Documents.

18



--------------------------------------------------------------------------------



 



SECTION 2.7 Application of Collateral.
     (a) If an Actionable Event of Default has occurred and is continuing and
the Collateral Agent takes action to enforce rights in respect of any
Collateral, or any distribution is made with respect to any Collateral in any
case of the Company or any Guarantor under any Bankruptcy Law, any Realization
Proceeds (subject to Section 2.7(b)) shall be applied, after payment of all
amounts owing to the Collateral Agent, among the Secured Obligations to the
payment (or, in the case of any Letter of Credit Obligation constituting a
Working Capital Facility Obligation not already cash collateralized at 105% of
face amount, cash collateralization at 105% of the face amount thereof) in full
of the Secured Obligations on a ratable basis. If any Secured Party obtains
possession of any Collateral or realizes any Realization Proceeds in respect
thereof, at any time prior to the Discharge of all of the Secured Obligations,
then such Secured Party shall hold such Collateral and Realization Proceeds in
trust for the other Secured Parties, and promptly transfer such Collateral and
Realization Proceeds to the Collateral Agent to be distributed in accordance
with this Agreement.
     (b) Notwithstanding the foregoing, with respect to any Collateral for which
a Person (other than a Secured Party) has a lien or security interest that is
junior in priority to the security interest of any Series of Secured Obligations
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Secured Obligations
(such third party, an “Intervening Creditor”), the value of any Collateral or
proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or proceeds to be distributed in
respect of the Series of Secured Obligations with respect to which such
Impairment exists.
     (c) This Section 2.7 sets forth certain relative rights of the Collateral
Agent, the Trustee and the Working Capital Facility Agent. Nothing in this
Agreement will:
     (1) impair, as between the Company, any Guarantor and the holders of the
Secured Obligations, the obligation of the Company, which is absolute and
unconditional, to pay the Secured Obligations of the Company, and the obligation
of each Guarantor, which is absolute and unconditional, to pay the Secured
Obligations, in each case, in accordance with their respective terms or to
perform any other obligation of the Company or any Guarantor under the Indenture
or the Working Capital Facility Agreement; or
     (2) affect the relative rights of holders of Secured Obligations and other
creditors of the Company or any of the Guarantors.
This Section 2.7 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each present and future holder of Secured
Obligations.
     (d) Until the date that the Collateral Agent applies all proceeds pursuant
to Section 2.7(a), a non-interest bearing segregated trust account (the
“Collateral Account”) on behalf of the Trustee and the Working Capital Facility
Agent for the benefit of the respective holders of the Secured Obligations shall
be maintained by the Collateral Agent at its corporate trust department in
accordance with the terms of this Agreement. The Collateral Account shall be, at
all times, in the name of and under the control of the Collateral Agent in its
capacity as

19



--------------------------------------------------------------------------------



 



such. All Realization Proceeds received by the Collateral Agent from any
foreclosure, collection suit or other realization of the Collateral Agent’s
Liens upon any Collateral or distributed in any Insolvency or Liquidation
Proceeding shall be deposited in the Collateral Account and, thereafter, shall
be held and applied by the Collateral Agent all in accordance with the terms of
this Agreement.
     (e) The Collateral Agent shall establish, in addition to the Collateral
Account provided for in Section 2.7(d) above, a non-interest bearing segregated
trust account on behalf of the Company in the event of receipt by the Company,
Holdings or a Subsidiary Guarantor of (i) any Net Available Cash attributable to
a Sold Mortgaged Vessel or the Capital Stock of a Sold Vessel Owning Guarantor,
(ii) Refund Proceeds, (iii) any Net Event of Loss Proceeds from any Event of
Loss, or (iv) Net Available Cash from a Collateral Disposition. All cash and
cash equivalents received by the Collateral Agent from any such event, shall be
deposited in such account (“Cash Collateral Account”) and thereafter shall be
held, applied and/or disbursed by the Collateral Agent in accordance with the
terms of the Secured Documents and this Agreement. Such Cash Collateral Account
shall be maintained by the Collateral Agent at its corporate trust department in
accordance with this Agreement. The Cash Collateral Account shall be, at all
times, in the name of and under the sole control of the Collateral Agent in its
capacity as such. Proceeds constituting (i) any Realization Proceeds shall be
deposited only in the Collateral Account, and (ii) any Net Available Cash
attributable to a Sold Mortgaged Vessel or the Capital Stock of a Sold Vessel
Owning Guarantor, Refund Proceeds, any Net Event of Loss Proceeds from any Event
of Loss and Net Available Cash from a Collateral Disposition shall be deposited
only in the Cash Collateral Account.
     (f) Pending the distribution of funds in the Collateral Account or Cash
Collateral Account in accordance with the provisions of the Secured Documents
and this Agreement, such Collateral Account and Cash Collateral Account will be
maintained as provided below:
     (1) the Collateral Agent shall, subject to the provisions of Article III
and Article VI, and the other provisions of this Article II, from time to time
(i) invest amounts on deposit in the Collateral Account and the Cash Collateral
Account in Cash Equivalents and (ii) invest interest paid on such Cash
Equivalents and reinvest other proceeds of any such Cash Equivalents that may
mature or be sold, in additional Cash Equivalents, in each case at the written
direction of the Company so long as the Collateral Agent has not received a
Notice of Event of Default, and in Cash Equivalents described in clause (2) or
clause (3) of the definition of such term after such notice while such Event of
Default is continuing, with interest and proceeds that are not invested or
reinvested in Cash Equivalents deposited and held in the Collateral Account or
the Cash Collateral Account, as applicable; notwithstanding the foregoing, the
Company shall to the extent possible, ensure that the Collateral Agent is
directed to invest (and in the case of investments made following the receipt by
the Collateral Agent of a Notice of Event of Default, the Collateral Agent
shall, to the extent possible, invest) any funds to be distributed on a date
intended for the distribution of any amounts or proceeds therefrom in Cash
Equivalents that shall mature or become liquid on or prior to such date;
     (2) all Cash Equivalents in respect of the Collateral Account and the Cash
Collateral Account and all interest and income received thereon and therefrom
and the

20



--------------------------------------------------------------------------------



 



net proceeds realized on the maturity or sale thereof shall be held in the
Collateral Account or the Cash Collateral Account, as applicable, as a part of
the Collateral pursuant to the terms hereof; and
     (3) the Collateral Account and the Cash Collateral Account shall each be
subject to such applicable laws, and such applicable regulations of the Board of
Governors of the Federal Reserve System and of any other appropriate banking or
regulatory authority, as are in effect from time to time.
     (g) In connection with the application of proceeds pursuant to
Section 2.7(a), except as otherwise directed by an Act of the Applicable
Authorized Representative, the Collateral Agent may sell any non-cash proceeds
for cash prior to the application of the proceeds thereof.
     (h) In connection with the application of proceeds pursuant to this
Section 2.7(a), the Collateral Agent may be required, and is hereby authorized
by the Trustee and the Working Capital Facility Agent, to convert foreign
currency proceeds to US$ or US$ proceeds to foreign currency, as may be required
to satisfy the respective Secured Obligations in the currency in which such
Secured Obligations are denominated. The Collateral Agent shall make any such
conversion in accordance with its own banking procedures in a timely fashion so
as to allow the distribution of proceeds pursuant to this Section 2.7(a) on the
date otherwise specified for such payment.
     (i) Except as provided in Section 2.7(f)(1) in the case where the
Collateral Agent has received a Notice of Event of Default, the Collateral Agent
shall have no obligation to invest and reinvest any cash held in the absence of
timely and specific investment direction from the Company. The Collateral Agent
shall have no liability for the selection of investments or for any loss
incurred in connection with any investment or any sale, liquidation or
redemption.
     (j) In the event the Collateral Agent receives proceeds of the disposition
of any Collateral in circumstances in which the terms of the Secured Documents
or the Security Documents do not direct the Collateral Agent as to the
application of such proceeds, the Collateral Agent may request that the
Applicable Authorized Representative instruct the Collateral Agent as to the
proper application of such proceeds; provided that so long as the Collateral
Agent has not received a Notice of Event of Default, the Collateral Agent shall
not act on such instructions from the Applicable Authorized Representative
unless it has also obtained the consent thereto from the Company. Prior to the
receipt of such instructions and, if required as aforesaid such consent thereto
contemplated by the terms of this Section 2.7(j), the Collateral Agent shall
deposit such proceeds in the Cash Collateral Account.
SECTION 2.8 Credit Bid Rights
     (a) If, during the continuance of an Actionable Event of Default, the
Collateral Agent forecloses any of its Liens upon any Collateral, whether by
public sale, private sale or judicial foreclosure or otherwise, and if directed
in writing by an Act of the Applicable Authorized Representative, to exercise
its credit bid rights as provided in this Section 2.8(a), the Collateral Agent,
acting for and on behalf of the Holders and the Working Capital Facility
Lenders, shall be entitled (to the fullest extent it may lawfully do so) to use
and apply then matured Secured

21



--------------------------------------------------------------------------------



 



Obligations as a credit on account of the purchase price payable by the
Collateral Agent for any Collateral sold to the Collateral Agent at the
corresponding foreclosure sale, for all purposes related to bidding and making
settlement or payment of the purchase price at such foreclosure sale.
     (b) Each of the Company and the Guarantors hereby grants, confirms and
agrees to cooperate with and permit the exercise and enforcement of the rights
set forth in this Section 2.8.
SECTION 2.9 Appointment and Powers of the Collateral Agent.
     (a) The Collateral Agent is hereby irrevocably appointed as agent and
representative of and on behalf of and for the benefit of the Secured Parties,
to secure the payment and performance in full of the Secured Obligations. The
Collateral Agent hereby accepts such appointment. In addition, the Collateral
Agent is hereby irrevocably appointed as security trustee on behalf of and for
the benefit of the Secured Parties with respect to that certain first preferred
Vanuatu ship mortgage over the Vanuatu registered vessel NORTHERN PRINCESS,
Official No. 1576, to be entered into contemporaneously with this Agreement and
as the same may be amended, modified or restated from time to time. The
Collateral Agent hereby accepts such appointment. Each of the Trustee and the
Working Capital Facility Agent confirms that each Holder (in the case of the
Trustee) and each Working Capital Facility Lender (in the case of the Working
Capital Facility Agent) has (i) irrevocably appointed the Collateral Agent, in
such capacity, to act as its agent and Collateral Agent under this Agreement and
(ii) irrevocably authorized the Collateral Agent to perform the duties and
exercise the rights, powers and discretions that are specifically given to it
under this Agreement, together with any other incidental rights, powers and
discretions.
     (b) The Collateral Agent is irrevocably authorized and empowered to enter
into and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies, in each case pursuant to the Security
Documents and applicable law and to act as set forth in this Article II or as
requested in any lawful directions given to it from time to time in respect of
any matter by Act of the Applicable Authorized Representative.
     (c) Subject to Article IV, the Collateral Agent shall take direction only
pursuant to an Act of the Applicable Authorized Representative.
     (d) No direction given to the Collateral Agent (whether given by Act of the
Applicable Authorized Representative or otherwise by any Person) that in the
sole judgment of the Collateral Agent imposes, or purports to impose or might
reasonably be expected to impose, upon the Collateral Agent any obligation or
liability not set forth in or arising under this Agreement or any other Security
Document accepted by the Collateral Agent shall be binding upon the Collateral
Agent unless the Collateral Agent elects, at its sole discretion, to accept such
direction.
     (e) Except as specifically provided herein, the Working Capital Facility
Agent and the Trustee are party to this Agreement solely to confirm their
acknowledgement of the undertaking of the Collateral Agent set forth in
Section 2.1(a) and their acceptance of the rights granted to them by this
Agreement. Neither the Working Capital Facility Agent nor the Trustee

22



--------------------------------------------------------------------------------



 



nor any Secured Party nor any other holder of Secured Obligations shall have
(i) any obligation or liability under this Agreement (except as specifically
provided herein) or under any Act of the Applicable Authorized Representative,
to which it is not a signatory party, (ii) any responsibility or duty whatsoever
in respect of the Collateral or the Security Documents or any other interest,
right, power or remedy granted to or enforceable by the Collateral Agent, it
being understood and agreed by the Collateral Agent and by the Company and the
Guarantors that only the Collateral Agent shall be bound by, or liable for
breach of, the obligations of the Collateral Agent set forth in or arising under
the Security Documents, including all obligations imposed by law upon a secured
party relating to the protection, maintenance, release or enforcement of any
security interest in any Collateral or any other interest, right, power or
remedy of the Collateral Agent, or (iii) any liability whatsoever for any act or
omission of the Collateral Agent, whether or not constituting a breach of the
Collateral Agent’s undertaking and obligations under this Agreement or otherwise
constituting wrongful conduct.
SECTION 2.10 Exclusive Benefit. The Collateral Agent will accept, hold,
administer and enforce all Liens on the Collateral, and all Collateral, at any
time transferred or delivered to it and all other interests, rights, powers and
remedies at any time granted to or enforceable by the Collateral Agent and all
property included in the Collateral solely and exclusively for the benefit of
the holders of the Secured Obligations, as herein provided, and will distribute
all proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively as provided in Section 2.7.
ARTICLE III
LIEN RELEASES
SECTION 3.1 Release of Liens on Collateral.
     (a) The Collateral Agent shall release the Liens upon the Collateral:
     (1) in whole, upon payment (or, in the case of Letters of Credit,
cash-collateralization at 105% of face amount) in full of the Notes, the Loans
made and Letters of Credit issued under the Working Capital Facility Agreement
and all other Secured Obligations that are outstanding, due and payable at the
time the Notes, the Loans made and Letters of Credit issued under the Working
Capital Facility Agreement and such other Secured Obligations are paid (or, in
the case of Letters of Credit, cash-collateralized) in full, and in connection
with such payments under the Working Capital Facility Agreement, the Commitments
are fully and completely terminated;
     (2) with respect to the Note Obligations only, upon receipt of written
notice from the Trustee of satisfaction and discharge of the Indenture as set
forth in Section 8.09 of the Indenture;
     (3) with respect to the Note Obligations only, upon receipt of written
notice from the Trustee of a Legal Defeasance as set forth in Section 8.02 of
the Indenture;

23



--------------------------------------------------------------------------------



 



     (4) with respect to the Note Obligations only, upon receipt of written
notice from the Trustee of payment in full of the Notes and all other Note
Obligations that are outstanding, due and payable at the time the Notes are paid
in full;
     (5) with respect to the Working Capital Facility Obligations only, upon
payment in full of the Loans made (and cash collateralization of all Letters of
Credit issued at 105% of face amount) under the Working Capital Facility
Agreement and all other Working Capital Facility Obligations that are
outstanding, due and payable at the time the Working Capital Facility
Obligations are paid (or, in the case of Letters of Credit, cash-collateralized
at 105% of face amount) in full, and in connection therewith, the Commitments
are fully and completely terminated;
     (6) as to any Collateral that constitutes all or substantially all of the
Collateral, with the consent of the Holders of 100% in principal amount of the
Notes and all of the Working Capital Facility Lenders (including consents
obtained in connection with a tender offer or exchange offer for, or purchase
of, the Notes);
     (7) subject to the provisions of this Agreement, as to any Collateral which
constitutes less than all or substantially all of the Collateral, with the
consent of the Holders of a majority in principal amount of the Notes and the
principal amount of all Loans made and the face amount of all Letters of Credit
issued under the Working Capital Facility Agreement then outstanding (or, if no
Loans or Letters of Credit are then outstanding but the Commitments remain then
in effect, such Commitments), voting together as a single class (including
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, the Notes); or
     (8) as to any Collateral (i) that is (or is deemed to be) sold or otherwise
disposed of by Holdings, the Company or any Subsidiary Guarantor (to a Person
other than Holdings, the Company or any Subsidiary Guarantor) in a Collateral
Disposition or (in the case of any Collateral (other than the Designated
Collateral)) any other transaction, in each case, permitted by the Working
Capital Facility Agreement and the Indenture, at the time of such sale or
disposition, to the extent of the interest sold or disposed of in accordance
with the terms of the Indenture and so long as all cash proceeds thereof are
deposited in the Cash Collateral Account to the extent required by the
Indenture, (ii) that constitutes a portion of the Cash Collateral Account that
is to be applied (x) to redemption of Notes (and repayment of Loans (or cash
collateralization of Letters of Credit) under the Working Capital Facility
Agreement) or (y) to purchase Qualified Substitute Collateral as described under
Section 4.25 of the Indenture, (iii) that constitutes Collateral Excess Proceeds
which have been offered to, but not accepted by, the Holders (and have not been
used to repay Loans or cash collateralize Letters of Credit under the Working
Capital Facility Agreement) and are released as set forth in Section 4.11 of the
Indenture or (iv) that is owned or at any time acquired by a Subsidiary
Guarantor that has been released from its Note Guarantee and its guarantee of
the Loans made under the Working Capital Facility Agreement, concurrently with
the release thereof.

24



--------------------------------------------------------------------------------



 



     (9) as to any Capital Stock or other securities as and to the extent
specified in the first paragraph of Section 2.2(f).
     To the extent that any proceeds of the Cash Collateral Account are being
released pursuant to clause (8)(ii)(y) of this Section 3.1 in order to allow the
Company, Holdings or any Subsidiary Guarantor to acquire Qualified Substitute
Collateral, any Vessel or Specialized Equipment or Additional Assets, in
addition to any other requirements imposed on the Company in connection with
such release under this Agreement or any Security Document, such release is
expressly conditioned upon compliance by the Company with the provisions of
Section 4.25 of the Indenture.
     (b) The Collateral Agent agrees for the benefit of the Company and the
Guarantors that if the Collateral Agent at any time receives:
     (1) an Officer’s Certificate stating that (i) the signing officer has read
Article III of this Agreement and understands the provisions and the definitions
relating hereto, (ii) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement, all other Security Documents,
the Indenture and the Working Capital Facility Agreement, if any, relating to
the release of the Collateral have been complied with, (iii) the Collateral
Agent is permitted by the Working Capital Facility Agreement, the Indenture and
this Agreement to release any property of the Company or a Guarantor described
in such Officer’s Certificate from any Lien granted by a Security Document
specified in such Officer’s Certificate, (iv) if such release is required as a
result of a Collateral Disposition, the proceeds thereof will be applied in
accordance with the Working Capital Facility Agreement and the Indenture, as the
case may be, and such sale has been consummated in compliance with all other
applicable requirements of the Working Capital Facility Agreement and the
Indenture, as the case may be, (v) no Default or Event of Default will result
from the release of such Lien, and (vi) in the opinion of such officer, all
conditions precedent (including any required substitution of Collateral), if
any, applicable to the foregoing (as the case may be) have been complied with;
     (2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable;
     (3) an accompanying Opinion of Counsel for the Company to the effect that
the release of such Lien as to such property is permitted by this Agreement, the
Working Capital Facility Agreement and the Indenture, and that such proposed
releasing instrument is effective solely to release such Lien as to such
property, without requiring the Collateral Agent to make any representation or
warranty in respect thereto, without releasing or satisfying any obligation
secured by such Lien, and without imposing any obligation or liability upon the
Collateral Agent or any other Person;
then, the Collateral Agent shall execute (with such acknowledgements and
notarizations as are required) and deliver such release to the Company or
applicable Guarantor on or before the later

25



--------------------------------------------------------------------------------



 



of (x) the date specified in such request for such release and (y) the tenth
Business Day after the date of receipt of the items required by this
Section 3.1(b) by the Collateral Agent.
     The release of any Collateral from the terms of the Security Documents
shall not be deemed to impair the security under the Security Documents in
contravention of the provisions thereof if and to the extent the Collateral is
released pursuant to this Agreement and the Security Documents. To the extent
applicable, the Company shall cause TIA § 314(d) relating to the release of
property from the Lien of the Security Documents and relating to the
substitution therefor of any property to be subjected to the Lien of the
Security Documents to be complied with. Any certificate or opinion required by
TIA § 314(d) may be made by an Officer of the Company, except in cases where TIA
§ 314(d) requires that such certificate or opinion be made by an independent
Person, which Person shall be an independent engineer, appraiser or other expert
selected by the Company in the exercise of reasonable care. For purposes of this
Section 3.1, a Person is “independent” if such Person (a) is in fact
independent, (b) does not have any direct financial interest or any material
indirect financial interest in the Company or any Guarantor and (c) is not an
officer, employee, promoter, underwriter, trustee, partner or director or Person
performing similar functions to any of the foregoing for the Company or any
Guarantor. The Collateral Agent and the Trustee shall be entitled to receive and
conclusively rely upon a certificate provided by any such Person confirming that
such Person is independent within the foregoing definition.
SECTION 3.2 Delivery of Copies to the Working Capital Facility Agent and
Trustee. The Company shall deliver to the Working Capital Facility Agent and the
Trustee a copy of each Officer’s Certificate and Opinion of Counsel delivered to
the Collateral Agent pursuant to Section 3.1, together with copies of all other
opinions and documents delivered to the Collateral Agent with such Officer’s
Certificate. The Working Capital Facility Agent and the Trustee shall not be
obligated to take notice thereof or to act thereon.
SECTION 3.3 Sufficiency of Release. All purchasers and grantees of any property
or rights purporting to be released herefrom shall be entitled to rely upon any
release executed by the Collateral Agent hereunder as sufficient for the purpose
of constituting a good and valid release of the property therein described from
the Lien of the Security Documents.
SECTION 3.4 Purchaser Protected. No purchaser or grantee of any property or
rights purporting to be released herefrom shall be bound to ascertain the
authority of the Collateral Agent to execute the release or to inquire as to the
existence of any conditions herein prescribed for the exercise of such
authority; nor shall any purchaser or grantee of any property or rights
permitted by the Security Documents to be sold or otherwise disposed of by the
Company or any Guarantor be under any obligation to ascertain or inquire into
the authority of the Company or such Guarantor, as the case may be, to make such
sale or other disposition.
SECTION 3.5 Collateral Agent not Required to Serve, File or Record. The
Collateral Agent is not required to serve, file, register or record any
instrument releasing its Liens in any Collateral. Anything herein or in the
Security Documents to the contrary notwithstanding, except if otherwise
instructed and indemnified in accordance with the terms of this Agreement, the
Collateral Agent shall be under no obligation to file or prepare any financing
statement or continuation statement or to take any action or to execute any
further documents or instruments

26



--------------------------------------------------------------------------------



 



in order to create, preserve or perfect the security interest granted herein and
in the Security Documents, such obligations being otherwise the obligations of
the Company.
SECTION 3.6 Trustee Notices. In the event that the Company delivers an Officer’s
Certificate to the Trustee certifying that its obligations under the Indenture
and the Notes have been satisfied and discharged by complying with the
provisions of Section 8.09 of the Indenture, and such other documents and/or
funds as are required to be delivered or paid pursuant to Section 8.09 of the
Indenture have been delivered and paid, the Trustee shall notify the Collateral
Agent in writing that such obligations have been satisfied and discharged in
accordance with the terms of the Indenture, and shall take such other actions in
connection therewith as may be required or contemplated by the Security
Documents to be taken by the Trustee.
SECTION 3.7 Delivery of Certain Notices to the Collateral Agent. The Company
agrees promptly to furnish to the Collateral Agent a copy of each notice it
delivers to the Working Capital Facility Agent or the Trustee pursuant to the
requirements of the TIA.
ARTICLE IV
IMMUNITIES OF THE COLLATERAL AGENT
SECTION 4.1 No Implied Duty. The Collateral Agent shall not have any duties or
responsibilities except those expressly assumed by it in this Agreement and the
other Security Documents and no implied duties or obligations shall be read into
this Agreement or the other Security Documents against the Collateral Agent. The
Collateral Agent shall not be required to take any action which is contrary to
applicable law or any provision of this Agreement or the other Security
Documents. The Collateral Agent makes no representation as to the validity,
value, genuineness or the collectability of any security or other document or
other instrument held by or delivered to the Collateral Agent. Notwithstanding
anything to the contrary contained in any other Transaction Document, the
Collateral Agent shall not be called upon to advise any party as to the wisdom
in taking or refraining to take any action with respect to the Collateral or be
a trustee for or have any fiduciary obligation to any party.
SECTION 4.2 Appointment of Co-Agents and Sub-Agents. The Collateral Agent may
employ agents and appoint sub-agents, attorneys, custodians, nominees or
co-collateral agents as it determines appropriate in the performance of its
duties hereunder. The Collateral Agent will exercise reasonable care in
selecting any such agent, sub-agent, attorney, custodian, nominee or
co-collateral agent and in supervising the performance of any duties delegated
to any such agent, sub-agent, attorney, custodian, nominee or co-collateral
agent but shall not otherwise be responsible or liable for any act or omission
of any such agent, sub-agent or co-collateral agent.
SECTION 4.3 Other Agreements. The Collateral Agent has accepted and is bound by
each of the Security Documents delivered to it as of the date of this Agreement
and, subject to this Agreement, shall accept and be bound by all Security
Documents delivered to it at any time after the date of this Agreement. The
Collateral Agent shall not otherwise be bound by, or obligated to take
cognizance of the provisions of, any agreement to which it is not a party,
including the Working Capital Facility Agreement or the Indenture, except as
otherwise expressly provided herein.

27



--------------------------------------------------------------------------------



 



SECTION 4.4 Solicitation of Instructions. The Collateral Agent may at any time
solicit (i) an Act of the Applicable Authorized Representative; (ii) written
direction of the Working Capital Facility Agent or the Trustee; (iii) solely as
expressly provided in Section 5.2, written direction of the Company or (iv) in
any case, an order of a court of competent jurisdiction, as to any action that
it may be requested or required to take, or which it may propose to take, in the
performance of any of its obligations under this Agreement or the other Security
Documents and shall be fully justified in failing or refusing to act whether
under this Agreement or any other Security Document until it shall have received
such requisite direction or order, and any such direction shall in any event be
subject to Section 2.9(d).
SECTION 4.5 Limitation of Liability. The Collateral Agent shall not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any Security Document, except for its own gross negligence,
bad faith or willful misconduct.
SECTION 4.6 Documents in Satisfactory Form. The Collateral Agent shall be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and upon substantive
provisions reasonably satisfactory to it.
SECTION 4.7 Entitled to Rely. The Collateral Agent may rely conclusively upon
any certificate, notice or other document (including any teletransmission)
reasonably believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons and need not investigate
any fact or matter stated in any such document. The Collateral Agent may seek
and rely upon any judicial order or judgment, upon any advice, opinion or
statement of legal counsel, independent consultants and other experts selected
by it in good faith and upon any certification, instruction, notice or other
writing delivered to it by the Company or any of the Guarantors in compliance
with the provisions of this Agreement or delivered to it by the Working Capital
Facility Agent or the Trustee as an Act of the Applicable Authorized
Representative, without being required to determine the authenticity thereof or
the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Agent may act in reliance upon any instrument
comporting, in all material respects, with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so. To the extent an Officer’s Certificate or an Opinion of
Counsel is required or permitted under this Agreement to be delivered to the
Collateral Agent in respect of any matter, the Collateral Agent may rely
conclusively on such Officer’s Certificate or Opinion of Counsel as to such
matter in the absence of bad faith on the part of the Collateral Agent.
SECTION 4.8 Defaults and Events of Default. The Collateral Agent shall not be
required to inquire as to the occurrence or absence of any Default or Event of
Default and shall not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Default or Event of Default unless and
until it receives a Notice of Event of Default, or except as otherwise expressly
provided herein.
SECTION 4.9 Actions by Collateral Agent. Subject to Section 4.4, Section 7.19
and any other express provision hereof, as to any matter not expressly provided
for by this Agreement or

28



--------------------------------------------------------------------------------



 



any other Security Document, the Collateral Agent will act or refrain from
acting as directed by an Act of the Applicable Authorized Representative, and
will be fully protected and indemnified by the holders of the Secured
Obligations (other than the Holders of the Notes) relating to such Act of the
Applicable Authorized Representative in doing so (except to the extent of the
Collateral Agent’s gross negligence, bad faith or willful misconduct), and any
action taken, suffered or omitted pursuant hereto or thereto shall be binding on
all holders of the Secured Obligations.
SECTION 4.10 Security or Indemnity in favor of the Collateral Agent. The
Collateral Agent shall not be required to advance or expend any funds or
otherwise incur any liability, financial or otherwise, in the performance of its
duties or the exercise of its powers or rights hereunder unless it has been
provided with security or indemnity which it, in its discretion, deems
sufficient against any and all liability or expense which may be incurred by it
by reason of taking or continuing to take such action.
SECTION 4.11 Limitations on Duty of Collateral Agent in Respect of Collateral.
     (a) Beyond the exercise of reasonable care in the custody of Collateral in
its possession, the Collateral Agent will have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Agent will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral. The
Collateral Agent will be deemed to have exercised reasonable care in the custody
of the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords similar property, and the
Collateral Agent will not be liable or responsible for any loss or diminution in
the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Agent in good faith or as selected by any other Person.
     (b) The Collateral Agent will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Collateral
Agent, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of the Company or
any Guarantor, as the case may be, to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral. The Collateral
Agent hereby disclaims any representation or warranty to the present and future
holders of the Secured Obligations concerning the perfection of the Liens
granted hereunder or in the value of any of the Collateral.
SECTION 4.12 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein, but subject in all respects to
Section 7.8 hereof:

29



--------------------------------------------------------------------------------



 



     (1) each of the parties thereto will remain liable under each of the
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not be executed;
     (2) the exercise by the Collateral Agent of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and
     (3) the Collateral Agent will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than those of the
Collateral Agent.
SECTION 4.13 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any obligation for the benefit of another, which in the Collateral Agent’s sole
discretion may cause the Collateral Agent to be considered an “owner or
operator” under any environmental laws or otherwise cause the Collateral Agent
to incur, or be exposed to, any environmental liability or any liability under
any other federal, state or local law, the Collateral Agent reserves the right,
instead of taking such action, either to resign as Collateral Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Collateral Agent will not be liable to any Person for
any environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Collateral Agent’s actions and conduct as authorized, empowered and directed
hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment.
SECTION 4.14 Not Responsible for Recitals; Other Matters.
     (a) The recitals contained herein shall be taken as statements of the
Company and the Guarantors, and the Collateral Agent assumes no responsibility
for their correctness. The Collateral Agent makes no representation as to the
validity or sufficiency of this Agreement.
     (b) The Collateral Agent shall not be liable for any error of judgment made
in good faith by an officer or officers of the Collateral Agent, unless it shall
be conclusively determined by a court of competent jurisdiction that the
Collateral Agent was grossly negligent in ascertaining the pertinent facts.
     (c) Whenever in the administration of the provisions of this Agreement or
the Security Documents, the Collateral Agent shall deem it necessary or
desirable that a matter be proved or established prior to taking or suffering
any action to be taken, such matter may, in the absence of gross negligence or
bad faith on the part of the Collateral Agent, be deemed to be conclusively
proved and established by an Officer’s Certificate or an Opinion of Counsel,
which shall be full warrant to the Collateral Agent for any action taken,
suffered or omitted by it under the provisions of the Agreement or the Security
Documents upon the faith thereof.
     (d) The Collateral Agent shall be under no obligation to exercise any of
the rights vested in it by this Agreement or the Security Documents or to
enforce any remedy or realize

30



--------------------------------------------------------------------------------



 



upon any of the Collateral unless (i) subject to Section 2.9(d), it has been
directed to take such action pursuant to the terms of Section 2.1(c) herein, and
(ii) it has been offered security or indemnity satisfactory to it against the
costs, expenses and liabilities (including fees and expenses of its agents and
counsel) that might be incurred by it in compliance with such request or
direction. Neither of the Authorized Representatives shall be required to
personally offer such indemnity or security.
ARTICLE V
RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT
SECTION 5.1 Resignation or Removal of Collateral Agent. Subject to compliance by
the Collateral Agent with the second sentence and third sentence of Section 5.2
hereof, if applicable, (i) the Collateral Agent may resign at any time by giving
not less than 30 days’ notice of resignation to the Working Capital Facility
Agent, the Trustee and the Company and (ii) the Collateral Agent may be removed
at any time, with or without cause, by an Act of the Applicable Authorized
Representative. So long as no Event of Default has occurred and is continuing,
the Company may remove the Collateral Agent if:
     (i) the Collateral Agent fails to comply with the terms of the second
sentence of Section 5.2 hereof;
     (ii) the Collateral Agent is adjudged a bankrupt or an insolvent or an
order for relief is entered with respect to the Collateral Agent under any
Bankruptcy Law;
     (iii) a custodian takes charge of the Collateral Agent or its property; or
     (iv) the Collateral Agent becomes demonstrably incapable of acting or fails
to act in any material respect in accordance with the terms of this Agreement.
SECTION 5.2 Appointment of Successor Collateral Agent. Upon any such resignation
or removal, a successor Collateral Agent may be appointed by the Company acting
reasonably; provided such successor Collateral Agent meets the requirements of a
successor Collateral Agent set forth in this Section 5.2; provided further, that
if an Event of Default has occurred and is continuing, such appointment shall be
made by the Trustee and the Working Capital Facility Agent, acting jointly. If
no successor Collateral Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the predecessor Collateral Agent
gave notice of resignation or was removed, the retiring Collateral Agent may (at
the expense of the Company), petition a court of competent jurisdiction for
appointment of a successor Collateral Agent, which shall be a bank or trust
company (i) authorized to exercise corporate trust powers, (ii) having a
combined capital and surplus of at least US$250,000,000, and (iii) maintaining
an office in New York, New York. The Collateral Agent will fulfill its
obligations hereunder until a successor Collateral Agent meeting the
requirements of this Section 5.2 has accepted its appointment as Collateral
Agent and the provisions of Section 5.3 have been satisfied.
SECTION 5.3 Succession. When the Person so appointed as successor Collateral
Agent accepts such appointment:

31



--------------------------------------------------------------------------------



 



     (i) such Person shall succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Agent, and the
predecessor Collateral Agent shall be discharged from its duties and obligations
hereunder, and
     (ii) the predecessor Collateral Agent, upon payment of all amounts owed to
it, shall promptly transfer all Collateral within its possession or control to
the possession or control of the successor Collateral Agent and shall execute
and deliver such notices, instructions and assignments as may be necessary or
desirable or reasonably requested by the successor Collateral Agent to transfer
to the successor Collateral Agent all Liens, interests, rights, powers and
remedies of the predecessor Collateral Agent in respect of the Collateral or
under the Security Documents.
Thereafter the predecessor Collateral Agent shall remain entitled to enforce the
immunities granted to it in Article IV and the provisions of Section 7.7 and
Section 7.8.
SECTION 5.4 Merger, Conversion or Consolidation of Collateral Agent. Any Person
into which the Collateral Agent may be merged or converted or with which it may
be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any Person
succeeding to the business of the Collateral Agent shall be the successor of the
Collateral Agent pursuant to Section 5.3, provided that (i) no execution or
filing of any paper with any party hereto shall be required or any further act
on the part of any of the parties hereto, except where an instrument of transfer
or assignment is required by law to effect such merger, conversion,
consolidation or succession; (ii) anything herein to the contrary
notwithstanding, such successor Person shall satisfy the eligibility
requirements specified in clauses (i) through (iii) of Section 5.2 and the
provisions of Section 5.5 and (iii) the Collateral Agent shall notify the
Company and each of the Trustee and the Working Capital Facility Agent in
writing of such merger, conversion, consolidation or succession at or prior to
the consummation thereof.
SECTION 5.5 Limitation. The Collateral Agent shall not be the same Person as, or
an Affiliate of, the Working Capital Facility Agent or the Trustee. If the
Collateral Agent at any time becomes an Affiliate of the Working Capital
Facility Agent or the Trustee, it shall promptly resign subject to appointment
of a successor Collateral Agent and acceptance of such appointment as provided
in this Article V.
ARTICLE VI
SPECIAL AGREEMENTS REGARDING COLLATERAL
SECTION 6.1 Control of Actions to be Taken by Collateral Agent.
     (a) The Collateral Agent will be subject to such directions as may be given
it by the Applicable Authorized Representative from time to time as required or
permitted by this Agreement. Except as directed by the Applicable Authorized
Representative, the Collateral Agent will not be obligated or permitted:
     (1) to act upon directions purported to be delivered to it by any other
Person; or

32



--------------------------------------------------------------------------------



 



(2) to foreclose upon or otherwise enforce any Lien or other remedy at law or
pursuant to any Security Document.
     (b) Under this Agreement, the Applicable Authorized Representative has the
right, upon an Actionable Event of Default, to direct the Collateral Agent to
foreclose or take other actions with respect to the Collateral, and no other
party to this Agreement or other Secured Party shall have the right to enforce
the Liens granted under the Security Documents or otherwise take any action with
respect to the Collateral, except pursuant to and in accordance with an
Enforcement Action Participation Request. Upon the occurrence of the Minority
Authorized Representative Enforcement Date and subject as provided below, the
Majority Authorized Representative will be replaced by the Minority Authorized
Representative as the then Applicable Authorized Representative.
     (c) Upon the occurrence of the Residual Authorized Representative
Enforcement Date and subject as provided below, the then Applicable Authorized
Representative will be replaced with the Authorized Representative of the Series
of Secured Obligations that first instructs the Collateral Agent to commence
enforcement action with respect to the Collateral, subject to replacement at any
time thereafter as Applicable Authorized Representative by the Authorized
Representative of the other Series of Secured Obligations if the Collateral
Agent is no longer diligently pursuing (and has not been instructed by the then
Applicable Authorized Representative to diligently pursue) enforcement action
with respect to the Collateral.
     (d) In accordance with this Agreement, (i) the Applicable Authorized
Representative shall have the sole right to instruct the Collateral Agent to act
or refrain from acting with respect to the Collateral, (ii) the Collateral Agent
shall not follow any instruction with respect to the Collateral from any
representative of any Secured Party (other than the Applicable Authorized
Representative), and (iii) no Authorized Representative or other Secured Party
(other than the Applicable Authorized Representative) will instruct the
Collateral Agent to commence any judicial or non-judicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interests in or realize upon, or take any other action
available to it in respect of, the Collateral.
     (e) Each Authorized Representative agrees that it will not accept any Lien
on any Collateral for the benefit of any Series of Secured Obligations unless
the other Series of Secured Obligations is also secured by a Lien on such
Collateral (except, to the extent any Letter of Credit under the Working Capital
Facility Agreement was required to be cash collateralized at 105% thereof in
accordance with Section 4.10 or Section 4.11 of the Indenture, the Lien of the
Working Capital Facility Agent on such cash so long as such Letter of Credit
remains outstanding). Each of the Secured Parties also agrees that it will not
contest or support any other person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Secured Parties in
all or any part of the Collateral, or the provisions of this Agreement. None of
the Secured Parties may institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Collateral Agent or any
other Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Collateral except to
enforce this Agreement in accordance with its terms. In addition, none of the

33



--------------------------------------------------------------------------------



 



Secured Parties shall seek to have any Collateral or any part thereof marshaled
upon any foreclosure or other disposition of such Collateral.
SECTION 6.2 No Other Lien Enforcement Affected. The Collateral Agent will act as
directed by an Act of the Applicable Authorized Representative in regard to the
enforcement of, and realization on, the Liens on, or with respect to, all
Collateral.
SECTION 6.3 No Alteration on Shared Lien Priority. No provision of this
Agreement or any Secured Document shall alter, modify, prejudice or otherwise
adversely affect the first priority Lien for the benefit of the Note Obligations
and the Working Capital Facility Obligations.
SECTION 6.4 Notice of Remedial Action.
     (a) The Working Capital Facility Agent agrees to provide prompt notice to
the Trustee and the Collateral Agent in the event that (i) an Event of Default
has occurred with respect to the Working Capital Facility Obligations; (ii) the
Working Capital Facility Agent has commenced or has been instructed to commence
the exercise of any remedies as a result thereof pursuant to the Working Capital
Facility Agreement or (iii) the Working Capital Facility Obligations have become
due and payable (by acceleration or otherwise).
     (b) The Trustee agrees to provide prompt notice to the Working Capital
Facility Agent and the Collateral Agent in the event that (i) an Event of
Default has occurred with respect to the Note Obligations; (ii) the Trustee has
commenced or has been instructed to commence the exercise of any remedies as a
result thereof pursuant to Article 6 of the Indenture or (iii) the Note
Obligations have become due and payable (by acceleration or otherwise).
SECTION 6.5 No Responsibility. Neither Authorized Representative shall owe any
responsibility to any of the other Secured Parties or incur any liability
thereto, as a result of any direction given by such Authorized Representative to
the Collateral Agent pursuant to the terms of this Agreement. Neither Authorized
Representative shall be responsible for the misconduct or negligence on the part
of the Collateral Agent.
ARTICLE VII
MISCELLANEOUS PROVISIONS
SECTION 7.1 Amendment; Joinder Agreements.
     (a) This Agreement may be amended or supplemented from time to time by
written agreement of the Company, the Guarantors, the Authorized Representative
of each Series of Secured Obligations, and the Collateral Agent.
     (b) The Collateral Agent shall not enter into, or consent to, any
amendment, modification or supplement to any of the Security Documents without
the consent or direction of the Authorized Representative of each Series of
Secured Obligations; provided that:

34



--------------------------------------------------------------------------------



 



     (i) the Collateral Agent may, at the direction of the Working Capital
Facility Agent, amend, supplement or modify the Security Documents, without
obtaining the consent or approval of the Trustee or the Holders, solely to the
extent that such amendments, supplements or modifications (a) only affect the
rights of the Working Capital Facility Lenders, (b) are administrative or
ministerial in nature or correct typographical errors or omissions, (c) have
only the effect of preserving, perfecting or establishing the priority of the
Liens on the Collateral as contemplated by the Security Documents or the rights
of the Collateral Agent therein, (d) add or remove parties to the Working
Capital Facility Agreement in respect of any Working Capital Facility
Obligations permitted to be incurred under the Indenture and this Agreement or
(e) do not otherwise materially adversely affect the rights of the Trustee
and/or Holders; and
     (ii) the Collateral Agent may, at the direction of the Trustee, amend,
supplement or modify the Security Documents, without obtaining the consent or
approval of the Working Capital Facility Agent or Working Capital Facility
Lenders, solely to the extent that such amendments, supplements or modifications
(a) only affect the rights of the Holders, (b) are administrative or ministerial
in nature or correct typographical errors or omissions, (c) have only the effect
of preserving, perfecting or establishing the priority of the Liens on the
Collateral as contemplated by the Security Documents or the rights of the
Collateral Agent therein or (d) do not otherwise materially adversely affect the
rights of the Working Capital Facility Lenders and/or the Working Capital
Facility Agent;
     (iii) the Collateral Agent may amend or modify any Security Document
without obtaining the consent or approval of the holders of Secured Obligations
or the Authorized Representatives to the extent such amendment or modification
is necessary to, pursuant to Section 2.2(f), (a) release the first-priority
security interests on such portion of the shares of Capital Stock and other
securities that are deemed to no longer constitute part of the Collateral or
(b) subject additional Capital Stock and other securities to the Liens under the
Security Documents; and
     (iv) the Collateral Agent may enter into any amendment, modification or
supplement to this Agreement as provided in Section 7.1(a).
     (c) The Collateral Agent will not enter into any amendment or supplement to
any of the Security Documents unless the Collateral Agent has received an
Officer’s Certificate to the effect that such amendment or supplement will not
result in a breach of any provision or covenant contained in any of the Working
Capital Facility Agreement, the Indenture or any other Security Document. Prior
to executing any amendment or supplement to any of the Security Documents
pursuant to this Section 7.1, the Collateral Agent will be entitled to receive
(i) an Officer’s Certificate and an Opinion of Counsel of the Company, each to
the effect that the execution of such document is authorized or permitted
hereunder and under the other Security Documents and each of the Secured
Documents and (ii) all opinions, certificates and other documents required to be
delivered pursuant to each of the Security Documents and the Secured Documents.
     (d) Any amendment or supplement to any Security Document that imposes any
obligation upon the Collateral Agent or adversely affects the rights of the
Collateral Agent in its

35



--------------------------------------------------------------------------------



 



individual capacity will become effective only with the prior written consent of
the Collateral Agent in its individual capacity.
     (e) Article 9 of the Indenture requires the written consent of the
Collateral Agent to any amendment or supplement to the Indenture if the
amendment or supplement adversely affects the rights, duties, liabilities or
immunities of the Collateral Agent. If any such amended or supplemented
Indenture does adversely affect the rights, duties, liabilities or immunities of
the Collateral Agent, the Collateral Agent may, but need not, consent in writing
to such amended or supplemented Indenture. In consenting to any amended or
supplemented Indenture, the Collateral Agent shall be entitled to receive and
(subject to Article IV) shall be fully protected in relying upon, an Officer’s
Certificate and an Opinion of Counsel stating that such consent to such amended
or supplemented Indenture is authorized or permitted by this Agreement and the
Indenture.
SECTION 7.2 Information Regarding Collateral.
     (a) The Company will furnish to the Collateral Agent, with respect to the
Company or any Guarantor, prompt written notice of any change in such Person’s
(i) corporate name, (ii) jurisdiction of organization or formation,
(iii) identity or corporate structure or (iv) Federal taxpayer identification
number. The Company will not effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Company will promptly to notify the Collateral Agent if
any material portion of the Collateral is damaged or destroyed.
     (b) Each year, at the time of delivery of the annual financial statements
with respect to the preceding fiscal year, the Company shall deliver to the
Collateral Agent a certificate of a financial officer setting forth the
information required pursuant to the perfection certificate delivered to the
Collateral Agent on the Issue Date or confirming that there has been no change
in such information since the date of the prior delivered perfection
certificate.
     (c) Upon the receipt by the Company, Holdings or a Subsidiary Guarantor of
the Net Available Cash attributable to a Sold Mortgaged Vessel or the Capital
Stock of a Sold Vessel Owning Guarantor or of the Net Event of Loss Proceeds
attributable to a Lost Mortgaged Vessel, (i) the Company shall notify the
Collateral Agent of such receipt and (ii) such amounts shall be deposited with
the Collateral Agent in the Cash Collateral Account and shall constitute
Collateral pending application pursuant to Section 2.7(e).
     (d) Upon the receipt by Holdings or any of its Restricted Subsidiaries
(including the Company) of (x) any refund or other payment upon termination of
any Existing Newbuild Construction Contract or (y) any Net Event of Loss
Proceeds from any Event of Loss, (i) the Company shall notify the Collateral
Agent of such receipt; (ii) such amounts shall be paid in full directly to the
Collateral Agent as Collateral and received by the Collateral Agent free of any
Lien (other than the Lien of the Security Documents); and (iii) the Collateral
Agent will deposit any such funds so received in the Cash Collateral Account for
retention therein until disposition thereof in the manner specified in
Section 4.11 of the Indenture.

36



--------------------------------------------------------------------------------



 



     (e) Notwithstanding anything to the contrary set forth herein or in any
Security Document, (i) subject to Section 4.19(a) of the Indenture, any cash
received constituting (x) any refund guarantees received by the Company,
Holdings or a Subsidiary Guarantor in respect of an Existing Option Construction
Contract in respect of an Option Vessel upon termination of such Existing Option
Construction Contract, (y) Net Available Cash from the sale of any Discontinued
Vessel or (z) Net Available Cash from (after reserves for contingencies) the
sale of any Option Vessel or the Capital Stock of any Unrestricted Subsidiary
owning any Option Vessel, and (ii) subject to Section 4.08 of the Indenture,
(x) any Existing Option Construction Contract with respect to any Option Vessel,
and (y) any associated buyer-furnished equipment constituting any assets (other
than Designated Collateral) bought and paid for by the Company or the Guarantors
prior to the date of this Agreement in connection with such Existing Option
Construction Contract (so long as the conditions specified in each of the
provisos in clauses (7)(a) and (7)(b) of the second paragraph of Section 4.08 of
the Indenture, as the case may be, are satisfied), will not be Collateral and
therefore, in the case of clause (i), subject to Section 4.19(a) of the
Indenture, not deposited in the Cash Collateral Account or any similar
collateral account in favor of the Collateral Agent, and, if so deposited, shall
be immediately released to the Company or upon the Company’s instructions.
SECTION 7.3 Further Assurances.
     (a) At any time or from time to time, each of the Company and the
Guarantors will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as may be necessary or
appropriate, or as the Collateral Agent, the Working Capital Facility Agent or
the Trustee may reasonably request, in order to assure and confirm that each
Subsidiary required by the Working Capital Facility Agreement or the Indenture
to guarantee payment of the Secured Obligations has duly guaranteed payment of
all the Secured Obligations and that the Collateral Agent holds, for the
exclusive benefit of all present and future holders of Secured Obligations, duly
created, enforceable and perfected first priority Liens (subject only to
Permitted Collateral Liens) upon all interest in Collateral at any time owned or
acquired by the Company or the Guarantors or as the Collateral Agent, the
Working Capital Facility Agent or the Trustee otherwise may reasonably request
in order to carry out and give full effect to the intents and purposes of the
Secured Documents.
     (b) At any time and from time to time, the Company will, and will cause
each of the Guarantors to, promptly execute, acknowledge and deliver such
security documents, instruments, certificates, notices and other documents and
take such other actions as shall be required or that the Collateral Agent may
reasonably request to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, as contemplated by the Indenture, the Working
Capital Facility Agreement and the Security Documents, upon the Collateral Agent
for the exclusive benefit of the holders of the Secured Obligations. If the
Company or such Guarantor fails to do so, the Collateral Agent is hereby
irrevocably authorized and empowered, with full power of substitution, to
execute, acknowledge and deliver such security documents, instruments,
certificates, notices and other documents and, subject to the provisions of the
Secured Documents, take such other actions in the name, place and stead of the
Company or such Guarantor, but the Collateral Agent will have no obligation to
do so and no liability for any action taken or omitted by it in good faith in
connection therewith. Without limitation of the preceding terms of this
Section 7.3, the Company agrees to file or cause to be filed any

37



--------------------------------------------------------------------------------



 



continuation statements or similar instruments that may be necessary to maintain
the effectiveness of the UCC financing statements to be filed on or about the
Closing Date pursuant to the terms of the Secured Documents, and each of the
Company and the Guarantors authorizes the Collateral Agent to make any such
filing on its behalf, and to execute on its behalf any such instruments and take
any other action required in connection therewith.
SECTION 7.4 Successors and Assigns.
     (a) This Agreement is legally binding upon and enforceable against the
Collateral Agent. Except as provided in Section 4.2 and Section 5.4, the Person
acting as Collateral Agent may not, in its individual capacity, delegate any of
its duties or assign any of its rights hereunder, and any attempted delegation
or assignment of any such duties or rights shall be void. All obligations of the
Collateral Agent hereunder shall inure to the benefit of, and be enforceable by,
the Working Capital Facility Agent, the Trustee and each present and future
holder of Secured Obligations, each of whom shall be entitled to enforce this
Agreement as a third party beneficiary hereof, and all of their respective
successors and assigns.
     (b) This Agreement is further binding upon each of the Company and the
Guarantors and their respective successors as required by and in accordance with
Section 5.01 and Section 10.02 of the Indenture. Neither the Company nor any
Guarantor may delegate any of its duties or assign any of its rights hereunder,
and any attempted delegation or assignment of any such duties or rights shall be
void. All obligations of the Company and the Guarantors hereunder shall inure to
the benefit of, and be enforceable by, the Collateral Agent, the Working Capital
Facility Agent, the Trustee and each present and future holder of Secured
Obligations, each of whom shall be entitled to enforce this Agreement as a third
party beneficiary hereof, and all of their respective successors and assigns.
SECTION 7.5 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents shall
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy shall preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.
SECTION 7.6 Notices. Any communications, including notices and instructions,
between the parties hereto or notices herein to be given may be given to the
following addresses:

     
If to the Collateral Agent:
  Wilmington Trust FSB,
 
  as Collateral Agent
 
  50 South Sixth Street, Suite 1290
 
  Minneapolis, MN 55402
 
  Attn: Peter Finkel
 
  Phone: (612) 217-5629
 
  Fax: (612) 217-5651
 
   
with a copy to:
  Morgan, Lewis and Bockius LLP

38



--------------------------------------------------------------------------------



 



     
 
  101 Park Avenue
 
  New York, New York 10178
 
  Attn: Martin F. Conniff
 
  Phone: (212) 309-6000
 
  Fax: (212) 309-6001
 
   
If to the Trustee:
  Well Fargo Bank, N.A.,
 
  as Trustee
 
  1445 Ross Avenue, 2nd Floor
 
  MAC T5303-022
 
  Dallas, Texas 75202-2812
 
  Attn: Corporate Trust Services
 
  Phone: (214) 740-1573
 
  Fax: (214) 777-4086
 
   
If to the Working Capital Facility Agent:
  Nordea Bank Finland PLC, New York Branch,
 
  as the Working Capital Facility Agent
 
  437 Madison Avenue, 21st Floor
 
  New York, New York 10022
 
  Attn: Loan Administration
 
  Phone: (212) 318-9632
 
  Fax: (212) 421-4420
 
   
If to the Company or any Guarantor:
  Trico Shipping AS
 
  c/o Trico Marine Services, Inc.
 
  10001 Woodloch Forest Drive
 
  Suite 610
 
  The Woodlands, Texas 77380
 
  Attn: General Counsel
 
  Phone:(281) 203-5700
 
  Fax: (281) 203-5701
 
   
with a copy to:
  Polly S. Swartzfager
 
  Bartlit Beck Herman Palenchar &
 
  Scott LLP
 
  1899 Wynkoop Street
 
  Denver, Colorado 80202
 
  Phone: 303-592-3175
 
  Fax: 303-592-3140

Each notice hereunder shall be in writing and may be personally served, emailed
or sent by facsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile or email, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. Each party may change its address for notice hereunder

39



--------------------------------------------------------------------------------



 



to any other location within the continental United States by giving written
notice thereof to the other parties as set forth in this Section 7.6.
SECTION 7.7 Compensation; Expenses. Whether or not the transactions contemplated
hereby shall be consummated, each of the Company and the Guarantors jointly and
severally agrees to pay, promptly upon demand:
     (a) reasonable compensation to the Collateral Agent as agreed to in a
separate fee agreement dated September 24, 2009, between the Company and the
Collateral Agent;
     (b) all reasonable costs and expenses incurred in the preparation,
execution, delivery, filing, recordation, administration or enforcement of this
Agreement or any other Security Document or any consent, amendment, waiver or
other modification relating thereto;
     (c) all reasonable fees, expenses and disbursements of legal counsel and
any auditors, accountants, consultants or appraisers or other professional
advisors and agents engaged by the Collateral Agent in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Security Documents or any consent, amendment,
waiver or other modification relating thereto and any other document or matter
requested by the Company;
     (d) all reasonable costs and expenses of creating, perfecting, releasing or
enforcing the Collateral Agent’s security interests in the Collateral, including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums;
     (e) all reasonable costs of any Opinion of Counsel required hereby to be
delivered to the Collateral Agent;
     (f) all other reasonable costs and expenses incurred by the Collateral
Agent in connection with the negotiation, preparation and execution of the
Security Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby or the exercise of its rights
or performance of its obligations by the Collateral Agent thereunder; and
     (g) after the occurrence and during the continuance of an Event of Default,
all reasonable costs and expenses incurred by the Collateral Agent in connection
with the preservation, collection, foreclosure or enforcement of the Liens
granted by the Security Documents or any interest, right, power or remedy of the
Collateral Agent or in connection with the collection or enforcement of any of
the Secured Obligations or the proof, protection, administration or resolution
of any claim based upon the Secured Obligations in any bankruptcy case or
Insolvency or Liquidation Proceedings, including all reasonable fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Agent.
     (h) The agreements in this Section 7.7 shall survive repayment of the Notes
and Working Capital Facility Obligations and all other amounts payable hereunder
and the resignation or removal of the Collateral Agent.

40



--------------------------------------------------------------------------------



 



SECTION 7.8 Indemnity.
     (a) In addition to the payment of costs and expenses pursuant to
Section 7.7, whether or not the transactions contemplated hereby shall be
consummated and notwithstanding any provision to the contrary in the Security
Documents, each of the Company and the Guarantors jointly and severally agrees
to defend (subject to each Indemnitee’s selection of counsel), indemnify, pay
and hold harmless, the Collateral Agent and each of its respective Affiliates
and each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
shall be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
directly and primarily from the gross negligence or willful misconduct of such
Indemnitee.
     (b) All amounts due under Section 7.8(a) shall be payable not later than
10 days after written demand therefor.
     (c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.8(a) may be unenforceable in whole or in part
because they are violative of any law or public policy, each of the Company and
Guarantors shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.
     (d) Neither the Company nor any Guarantor shall ever assert any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent lawful) any
punitive damages arising out of, in connection with, or as a result of, this
Agreement, any Secured Document, or Security Document or any agreement or
instrument or transaction contemplated hereby or relating in any respect to any
Indemnified Liability, and each of the Company and Guarantors hereby forever
waives, releases and agrees not to sue upon any claim for any such lost profits
or special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
     (e) To the extent that the Company or one or more of the Guarantors has not
paid an Indemnitee any of the amounts to be paid to such Indemnitee under
Section 7.7, or reimbursed or indemnified an Indemnitee as provided in
Section 7.8(a), (b) and (c), the Secured Parties (other than the Collateral
Agent and the Holders of the Notes) jointly and severally shall make such
payment or reimburse or indemnify such Indemnitee for such Indemnified
Liability, subject always to the proviso at the end of Section 7.8(a).
     (f) The agreements in this Section 7.8 shall survive repayment of the Notes
and Working Capital Facility Obligations and all other amounts payable hereunder
and the resignation or renewal of the Collateral Agent.
SECTION 7.9 Severability. If any provision of this Agreement is invalid, illegal
or unenforceable in any respect or in any jurisdiction, the validity, legality
and enforceability of

41



--------------------------------------------------------------------------------



 



such provision in all other respects and of all remaining provisions, and of
such provision in all other jurisdictions, shall not in any way be affected or
impaired thereby.
SECTION 7.10 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
SECTION 7.11 Obligations Secured. All obligations of the Company or any
Guarantor set forth in or arising under this Agreement shall be Secured
Obligations and are secured by all Liens granted by the Security Documents.
SECTION 7.12 Applicable Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York.
SECTION 7.13 Agent for Service; Consent to Jurisdiction; Waiver of Immunities.
The Company and each Guarantor hereby irrevocably submit to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State Court sitting in the Borough of Manhattan in
New York City for purposes of all legal proceedings arising out of or relating
to this Agreement, the Security Documents and the Secured Documents, or the
transactions contemplated hereby or thereby. The Company and each Guarantor
irrevocably waive, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. The Company and each Guarantor
hereby irrevocably designates and appoints the Corporation Service Company
(“CSC”) as such Person’s authorized agent to receive and forward on its behalf
service of any and all process which may be served in any such suit, action or
proceeding in any such court and agrees that service of process in accordance
with applicable law upon CSC (or any successor) at its office at 1180 Avenue of
the Americas, Suite 210, New York, New York 10036 (or such other address in the
Borough of Manhattan, the City of New York, as the Company may designate by
written notice to the other parties hereto) and written notice of such service
to the Company, mailed or delivered to the Corporation Service Company, 1180
Avenue of the Americas, Suite 210, New York, New York 10036, shall be deemed in
every respect effective service of process upon the Company and, if applicable,
such Guarantor in any such suit, action or proceeding and shall be taken and
held to be valid personal service upon the Company or such Guarantor. Such
designation and appointment shall be irrevocable. Nothing in this Section 7.13
shall affect the right of any party hereto to service process in any manner
permitted by law or limit the right of any party hereto to bring proceeding
against the Company or any Guarantor in the courts of any jurisdiction or
jurisdictions. As long as this Agreement remains in effect, the Company and the
Guarantors will at all times have an authorized agent in the City of New York,
upon whom process may be served in any legal action or proceeding arising out of
or relating to this Agreement, the Secured Documents or any of the Security
Documents. The Company and each Guarantor further agree to take any and all
action, including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
CSC in full force and effect so long as this Agreement remains in effect;
provided that the Company may and shall (to the extent CSC ceases to be able to
be served on the basis contemplated herein), by written notice to the

42



--------------------------------------------------------------------------------



 



Trustee, designate such additional or alternative agent for service of process
under this Section 7.13 that (a) maintains an office located in the Borough of
Manhattan, The City of New York in the State of New York, (b) is either (i)
counsel for the Company or (ii) a corporate service company which acts as agent
for service of process for other Persons in the ordinary course of its business
and (c) agrees to act as agent for service of process in accordance with this
Section 7.13. Such notice shall identify the name of such agent for process and
the address of such agent for process in the Borough of Manhattan, The City of
New York, State of New York. Upon the request of any Secu red Party, the
Collateral Agent shall deliver such information to such Secured Party. To the
extent that the Company or any Guarantor has or hereafter may acquire any
immunity from jurisdiction or any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Company and each Guarantor hereby irrevocably waive such immunity in respect of
its obligations under this Agreement, the Secured Documents and the Security
Documents, as applicable, to the extent permitted by law and any right to which
it may be entitled on account of place of residence or domicile. Each of the
Company and the Guarantors will agree that final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding on
such Person and may be enforced in any court to the jurisdiction of which such
Person is subject by a suit upon such judgment, provided, that service of
process is effected upon such Person in the manner specified in the third
sentence of this paragraph or as otherwise permitted by applicable law.
SECTION 7.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. The delivery of an executed signature page of this Agreement,
or any Joinder Agreement in connection herewith, by facsimile transmission or
electronically by email shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.15 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto.
SECTION 7.16 Additional Guarantors. Holdings will cause each Restricted
Subsidiary of Holdings that becomes a Guarantor or is required to become a party
to this Agreement under the Working Capital Facility Agreement or Section 4.22
of the Indenture to become party to this Agreement, for all purposes of this
Agreement on the terms set forth herein applicable to a Guarantor, by causing
such Subsidiary to execute and deliver to the parties hereto a Joinder
Agreement, whereupon such Subsidiary shall be bound by the terms hereof to the
same extent as if it had executed and delivered this Agreement as a Guarantor as
of the date hereof. No Joinder Agreement executed in connection with this
Section 7.16 requires the consent of any Secured Party or the Collateral Agent.
SECTION 7.17 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against the
Company or any Guarantor. The relative rights, as provided for in this
Agreement, will continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.

43



--------------------------------------------------------------------------------



 



SECTION 7.18 Rights and Immunities of the Working Capital Facility Agent and the
Trustee. The Working Capital Facility Agent will be entitled to all of the
rights, protections, immunities and indemnities set forth in the Working Capital
Facility Agreement, and the Trustee will be entitled to all of the rights,
protections, immunities and indemnities set forth in the Indenture. In no event
will the Working Capital Facility Agent or the Trustee be liable for any act or
omission on the part of the Company, any Guarantor or the Collateral Agent
hereunder, except as otherwise provided for herein.
SECTION 7.19 Conflicting Provisions.
     (a) In the event of any conflict between any terms and provisions set forth
in this Agreement and those set forth in any other Security Document, the terms
and provisions of this Agreement shall supersede and control the terms and
provisions of such other Security Document.
     (b) In the event of any conflict between any terms and provisions set forth
in this Agreement and those set forth in any other Secured Document insofar as
such terms and provisions relate to any Collateral, the terms and provisions of
this Agreement shall supersede and control the terms and provisions of such
Secured Document.
SECTION 7.20 Judgment Currency.
     (a) U.S. dollars are the sole currency of account and payment for all sums
due and payable by the Company and the Guarantors under this Agreement, the
Secured Documents and the Security Documents. If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in United
States dollars into another currency, the Company and the Guarantors agree, to
the fullest extent that they may legally and effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent determines a Person could purchase United States
dollars with such other currency in New York, New York, on the business day
immediately preceding the day on which final judgment is given.
     (b) The obligation of each of the Company and the Guarantors in respect of
any sum due to the Collateral Agent in United States dollars shall, to the
extent permitted by applicable law, notwithstanding any judgment or order being
given or made and expressed and paid in a currency (the “Judgment Currency”)
other than United States dollars, be discharged only to the extent that on the
business day following receipt of any sum adjudged to be due in the Judgment
Currency the Collateral Agent may in accordance with normal banking procedures
purchase United States dollars in the amount originally due to such Person with
the Judgment Currency. If the amount of United State dollars so purchased is
less than the sum originally due to the Collateral Agent, each of the Company
and the Guarantors shall, jointly and severally, as a separate obligation and
notwithstanding any such judgment, indemnify the Collateral Agent against the
resulting loss; and if the amount of United States dollars so purchased is
greater than the sum originally due to the Collateral Agent, the Collateral
Agent shall, by accepting such amount, be deemed to have agreed to repay such
excess provided that the Collateral Agent shall not have any obligation to pay
any such excess as long as a default by the Company or any

44



--------------------------------------------------------------------------------



 



Guarantor with respect to any of its Secured Obligations has occurred and is
continuing, in which case such excess may be applied by the Collateral Agent to
such payment obligations.
SECTION 7.21 Language of Notices, Etc. Any request, demand, authorization,
direction, notice, consent, waiver or Act required or permitted under this
Agreement or any of the Security Documents shall be in the English language,
except that any published notice may be in an official language of the country
of publication.

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their respective officers or representatives hereunto
duly authorized as of the day and year first above written.

            COMPANY

Trico Shipping AS
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        GUARANTORS

Trico Marine Services Inc.
      By   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chief Executive Officer        Trico Marine Cayman, L.P.

By Trico Holdco LLC, General Partner
      By   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President        Trico Holdco LLC
      By   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President   

[Signature Page]

 



--------------------------------------------------------------------------------



 



         

            Trico Supply AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        Trico Subsea Holding AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean Shipping III AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean Shipping II AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        Deep Ocean Shipping AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean AS
      By   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chairman of the Board   

[Signature Page]

 



--------------------------------------------------------------------------------



 



         

            Trico Supply (UK) Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        Albyn Marine Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC Marine Projects Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer        DeepOcean Brasil Servicos Ltda.
      By   /s/ Per Thuestad         Name:   Per Thuestad        Title:  
Director        DeepOcean Maritime AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board   

[Signature Page]

 



--------------------------------------------------------------------------------



 



         

            DeepOcean Management AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        DeepOcean De Mexico S. De R.L. De C.V.
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        CTC Marine Norway AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board        CTC Marine Projects (Guernsey) Limited
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director        DeepOcean Subsea Services Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director   

[Signature Page]

 



--------------------------------------------------------------------------------



 



         

            DeepOcean B.V.
      By   /s/ Mads Bardsen         Name:   Mads Bardsen        Title:  
Director        DeepOcean UK Ltd.
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        Servicios Profesionales De Apoyo
Especializado, S. De R.L. De C.V.
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        Servicios De Soporte Profesional
Administrativo, S. De R.L. De C.V.
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        Trico Subsea AS
      By   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman of the Board   

[Signature Page]

 



--------------------------------------------------------------------------------



 



         

            Wells Fargo Bank, N.A., as Trustee
      By   /s/ Patrick T. Giordana         Name:   Patrick T. Giordano       
Title:   Vice President        Wilmington Trust FSB,
as Collateral Agent
      By   /s/ Peter Finkel         Name:   Peter Finkel        Title:   Vice
President        Nordea Bank Finland PLC, New York
Branch, as Working Capital Facility Agent
      By   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President   

[Signature Page]

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Wilmington Trust FSB,
as Collateral Agent
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attn: Peter Finkel
Wells Fargo Bank, N.A.,
as Trustee
1445 Ross Ave, 2nd Floor
MAC T5303-011
Dallas, Texas 75202-2812
Attn: Corporate Trust Services
Nordea Bank Finland PLC, New York Branch,
as Working Capital Facility Agent
437 Madison Avenue, 21st Floor
New York, NY 10022
Attn: Loan Administration
JOINDER AGREEMENT
     The undersigned, [INSERT GUARANTOR’S NAME], a [INSERT DESCRIPTION OF
GUARANTOR], hereby agrees to become party to the Collateral Agency and
Intercreditor Agreement dated as of October 30, 2009, as amended, supplemented
or otherwise modified and in effect, by and among Trico Shipping AS, a limited
company organized under the laws of Norway, the subsidiaries of Holdings party
thereto, Nordea Bank Finland PLC, New York Branch, as Working Capital Facility
Agent under the Working Capital Facility Agreement (as defined therein), Wells
Fargo Bank, N.A., as Trustee under the Indenture (as defined therein), and
Wilmington Trust FSB, as Collateral Agent, for all purposes thereof on the terms
set forth therein applicable to a “Guarantor,” as defined therein, and to be
bound by the terms of said Collateral Agency and Intercreditor Agreement as
fully as if the undersigned had executed and delivered said Collateral Agency
and Intercreditor Agreement as a Guarantor thereunder as of the date thereof.
     The provisions of Article VII of said Collateral Agency and Intercreditor
Agreement shall apply with like effect to this Joinder Agreement.
     IN WITNESS WHEREOF, the undersigned has executed and delivered this Joinder
Agreement as of                        , 20           .

                  [_______________________]       Name:         Title:        

 